  0`
Filed
 ~ 09/13/19                                                                                  Case 19-13894                                                                                             Doc 1


        United States Bankruptcy Court for the:
                                                                                                                                                                 HLED
         Eastern District of California                                                                                                                        SEP 13 2019
        Case number      (if known):
                                           J           1.._."                 J     Chapter you are filing under:
                                                                                      Chapter 7                                                                STATES BANKRUPTCy COURT
                                                                                    U Chápterll                                                                RN DlSThKT OF CALIFORNIA
                                                                                    U Chapter 12
                                                                                    U Chapter 13
                                                                                                                                                   Q,                    El   Check if this is an
                                                                                                                                                                              amended filing



       Official Form 101
       Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                                                     12/17

        The bankruptcy forms use you and Debtor Ito refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
       joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
        the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor I and
        Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor I and the other as Debtor 2. The
        same person must be Debtor I in all of the forms.
       Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
       information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
       (if known). Answer every question.


   11111 `7 MIR11111111 Identify Yourself
         -




                                                       About Debtor 1:                                                                About Debtor 2 (Spouse Only in a Joint Case):
             Your full name
             Write the name that is on your
             government-issued picture
                                                           ELAINE
             identification (for example,              First name                                                                     First name
             your drivers license or                       MICHELLE
             passport).                                Middle name                                                                    Middle name
             Bring your picture                            FLORES
             identification to your meeting            Last name                                                                      Last name
             with the trustee.
                                                       Suffix (Sr., Jr., II, Ill)                                                     Suffix (Sr., Jr., II, Ill)




             All other names you                   .       ELAINE
             have used in the last 8                   First name                                                                     First name
             years                                         MICHELLE
   •         Include your married or                   Middle name                                                                    Middle name
             maiden names.                                 CHAVEZ
                                                       Last name                         .                                            Last name


                                                       First name                                                                     First name

                                                       Middle name                                                                    Middle name

                                                       Last name                                                                      Last name



                                                                                                                                                                 - ,-•                n"   -



       a. Only the last 4 digits of
          your Social Security                         xxx           -                                                                xxx      -     xx–_______. __________
          number or federal                            OR                                                                             OR
          Individual Taxpayer
             Identification number                          XX       -   XX                                                           9   XX   -     XX                         -



             (ITIN)
                                       -       .       .         .         ...                                .,--- -'.- -   .   ..                .. .... -        -,----




       Official Form 101                                                 Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 1
Filed 09/13/19                                                                   Case 19-13894                                                                                    Doc 1

        Debtor 1         ELAINE MICHELLE FLORES                                                                 Case number   (if   aw)________________________________________
                         First Name   Middle Name               Last Name




                                                    About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):


        4.    Any business names
              and Employer                                 I have not used any business names or EINs.               U      I have not used any business names or EINs.

              Identification Numbers
   •          (EIN) you have used in
              the last 8 years                      Business name                                                    Business name

    •          Include trade names and
               doing business as names              Business name                                                    Business name



                                                    EIN                                                              EIN


                                                    EIN                                                              EIN             -




                                                    TULARE                                   CA 93274
                                                    City                                     State   ZIP Code        City                                     State    ZIP Code

                                                     TU LARE
                                                    County                                                           County

                                                    If your mailing address is different from the one                If Debtor 2's mailing address is different from
                                                    above, fill it in here. Note that the court will send            yours, fill it in here. Note that the court will send
                                                    any notices to you at this mailing address.                      any notices to this mailing address.



                                                    Number          Street                                           Number              Street


                                                                                                                     P.O. Box


                                                    City                                     State   ZIP Code        City                                     State     ZIP Code




         6.    Why you are choosing                 Check one:                                                       Check one:
               this districtto file for
               bankruntcv
                                                    Xi Over the last 180 days before filing this petition,            U     Over the last 180 days before filing this petition,
                                                       I have lived in this district longer than in any                     I have lived in this district longer than in any
                                                       other district,                                                      other district,

                                                    U      I have another reason. Explain.                            U     I have another reason. Explain.
                                                           (See 28 U.S.C. § 1408.)                                          (See 28 U.S.C. § 1408.)




              Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                        page 2
Filed 09/13/19                                                            Case 19-13894                                                                           Doc 1

    Debtor 1      ELAINE MICHELLE FLORES                                                               Case numberu,
                  First Name   Middle Name              Last Name




               Tell the Court About Your Bankruptcy Case


        The chapter of the                   Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for/nd/v/duals Filing
        Bankruptcy Code you                  for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
        are choosing to file
                                                 Chapter 7
        under
                                             U   Chapter 11

                                             U   Chapter 12

                                             U   Chapter 13


        How you will pay the fee             U I will  pay the entire fee when I file my petition. Please check with the clerk's office in your
                                                 local court for more details about how you may pay. Typically, if you are paying the fee
                                                 yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                                 submitting your payment on your behalf, your attorney may pay with a credit card or check
                                                 with a pre-printed address.

                                                 I need to pay the fee in installments. If you choose this option, sign and attach the
                                                 Application for Individuals to Pay The Filing Fee in Installments (Official Form 1 03A).

                                             U   I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                                 By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                                 less than 150% of the official poverty line that applies to your family size and you are unable to
                                                 pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                                 Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



        Have you filed for                       No
        bankruptcy within the
        last 8 years?                        U Yes,     District                              When                     Case number -
                                                                                                      MM/ DD/YYYY

                                                        District                              When                     Case number -
                                                                                                      MM/ DD/YYYY
                                                        District                              When                     Case number
                                                                                                      MM/ DD/YYYY



        Are any bankruptcy                       No
        cases pending or being
        filed by a spouse who is             U Yes. Debtor                                                              Relationship to you
        not filing this case with                       District                              When                     Case number, if kni
        you, or by a business                                                                         MM/DO /YYYY
        partner, or by an
        affiliate?
                                                        Debtor                                                          Relationship to you
                                                        District                              When                      Case number, if kni
                                                                                                      MM I DD / YYYY



    ii. Do you rent your                     U   No. Go to line 12.
        residence?                             i Yes. Has your landlord obtained an eviction judgment against you?

                                                          I No. Go to line 12.
                                                        U    Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101 A) and file it as
                                                             part of this bankruptcy petition.




      Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                    page 3
Filed 09/13/19                                                                     Case 19-13894                                                                           Doc 1

     Debtor 1       ELAINE MICHELLE FLORES                                                                    Case number (ii knoivn)________________________________________
                   First Name        Middle Name             Last Name




    •!U Report About Any Businesses You Own as a Sole Proprietor


         Are you a sole proprietor                 lI No. Go to Part 4.
         of any full- or part-time
         business?                                 U Yes. Name and location of business
         A sole proprietorship is a
         business you operate as an
                                                            Name of business, if any
         individual, and is not a
         separate legal entity such as
         a corporation, partnership, or
         LLC.                                               Number        Street

         If you have more than one
         sole proprietorship, use a
         separate sheet and attach it
         to this petition.
                                                             City                                                     State        ZIP Code


                                                            Check the appropriate box to describe your business:
                                                            U   Health Care Business (as defined in 11 U.S.C. § 101 (27A))

                                                            U   single Asset Real Estate (as defined in 11 U.S.C. § 101 (51 B))

                                                            U   Stockbroker (as defined in ii U.S.C. § 101(53A))

                                                            U   Commodity Broker (as defined in ii U.S.C. § 101(6))

                                                            U   None of the above


         Are you filing under                      If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
         Chapter 11 of the                         can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
         Bankruptcy Code and                       most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                                   any of these documents do notexist, followthe procedure in ii U.S.C. § 1116(1)(B).
         are you a smailbusiness
         debtor?
                                                   U   No. I am not filing under Chapter 11.
         For a definition of small
         business debtor, see                      U   No, I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
         ii U.S.C. § 101(51D).                               the Bankruptcy Code.

                                                   U   Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                            Bankruptcy Code.


     11T!U Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


         Do you own or have any                     J No
         property that poses or is
         alleged to pose a threat                  U   Yes. What is the hazard?
         of imminent and
         identifiable hazard to
         public health or safety?
         Or do you own any
         property that needs
                                                             If immediate attention is needed, why is it needed?
         immediate attention?
        For example, do you own
        perishable goods, or livestock
        that must be fed, or a building
        that needs urgent repairs?
                                                             Where is the property?
                                                                                       Number        Street




                                                                                       City                                             State       ZIP Code


       Official Form 101                                     Voluntary Petition for Individuals Filing for Bankruptcy                                       page 4
Filed 09/13/19                                                             Case 19-13894                                                                                     Doc 1

    Debtor 1       ELAINE MICHELLE FLORES                                                                   Case number   (if
                  First Name        Last Name
                                 MddIe Name




   •flTL-fU Explain Your Efforts to Receive a Briefing About Credit Counseling


                                              About Debtor 1:                                                    About Debtor 2 (Spouse Only in a Joint Case):
    15. Tell the court whether
       you have received a
                                              You must check one:                                                 You must check one:
       briefing about credit
       counseling.                                I received a briefing from an approved credit                   U   I received a briefing from an approved credit
                                                  counseling agency within the 180 days before I                      counseling agency within the 180 days before I
        The law requires that you                 filed this bankruptcy petition, and I received a                    filed this bankruptcy petition, and I received a
        receive a briefing about credit           certificate of completion.                                          certificate of completion.
        counseling before you file for            Attach a copy of the certificate and the payment                    Attach a copy of the certificate and the payment
        bankruptcy. You must                      plan, if any, that you developed with the agency.                   plan, if any, that you developed with the agency.
        truthfully check one of the
        following choices. If you             U   I received a briefing from an approved credit                   U   I received a briefing from an approved credit
        cannot do so, you are not                 counseling agency within the 180 days before I                      counseling agency within the 180 days before I
        eligible to file.                         filed this bankruptcy petition, but I do not have a                 filed this bankruptcy petition, but I do not have a
                                                  certificate of completion.                                          certificate of completion.
        If you file anyway, the court             Within 14 days after you file this bankruptcy petition,             Within 14 days after you file this bankruptcy petition,
        can dismiss your case, you                you MUST file a copy of the certificate and payment                 you MUST file a copy of the certificate and payment
        will lose whatever filing fee             plan, if any.                                                       plan, if any.
        you paid, and your creditors
        can begin collection activities       U   I certify that I asked for credit counseling                    U   I certify that I asked for credit counseling
        again.                                    services from an approved agency, but was                           services from an approved agency, but was
                                                  unable to obtain those services during the 7                        unable to obtain those services during the 7
                                                  days after I made my request, and exigent                           days after I made my request, and exigent
                                                  circumstances merit a 30-day temporary waiver                       circumstances merit a 30-day temporary waiver
                                                  of the requirement.                                                 of the requirement.

                                                  To ask for a 30-day temporary waiver of the                         To ask for a 30-day temporary waiver of the
                                                  requirement, attach a separate sheet explaining                     requirement, attach a separate sheet explaining
                                                  what efforts you made to obtain the briefing, why                   what efforts you made to obtain the briefing, why
                                                  you were unable to obtain it before you filed for                   you were unable to obtain it before you filed for
                                                  bankruptcy, and what exigent circumstances                          bankruptcy, and what exigent circumstances
                                                  required you to file this case.                                     required you to file this case.

                                                  Your case may be dismissed if the court is                          Your case may be dismissed if the court is
                                                  dissatisfied with your reasons for not receiving a                  dissatisfied with your reasons for not receiving a
                                                  briefing before you filed for bankruptcy.                           briefing before you filed for bankruptcy.
                                                  If the court is satisfied with your reasons, you must               If the court is satisfied with your reasons, you must
                                                  still receive a briefing within 30 days after you file.             still receive a briefing within 30 days after you file.
                                                  You must file a certificate from the approved                       You must file a certificate from the approved
                                                  agency, along with a copy of the payment plan you                   agency, along with a copy of the payment plan you
                                                  developed, if any. If you do not do so, your case                   developed, if any. If you do not do so, your case
                                                  may be dismissed.                                                   may be dismissed.
                                                  Any extension of the 30-day deadline is granted                     Any extension of the 30-day deadline is granted
                                                  only for cause and is limited to a maximum of 15                    only for cause and is limited to a maximum of 15
                                                  days.                                                               days.

                                              U   I am not required to receive a briefing about                   U   I am not required to receive a briefing about
                                                  credit counseling because of:                                       credit counseling because of:

                                                  U   Incapacity. I have a mental illness or a mental                 U         Incapacity. I have a mental illness or a mental
                                                                     deficiency that makes me                                                  deficiency that makes me
                                                                     incapable of realizing or making                                          incapable of realizing or making
                                                                     rational decisions about finances.                                        rational decisions about finances.

                                                  U   Disability.    My physical disability causes me                 U         Disability.   My physical disability causes me
                                                                     to be unable to participate in a                                         to be unable to participate in a
                                                                     briefing in person, by phone, or                                         briefing in person, by phone, or
                                                                     through the internet, even after I                                       through the internet, even after I
                                                                     reasonably tried to do so.                                               reasonably tried to do so.

                                                  U   Active duty. I am currently on active military                  U         Active duty. I am currently on active military
                                                                     duty in a military combat zone.                                           duty in a military combat zone.

                                                  If you believe you are not required to receive a                    If you believe you are not required to receive a
                                                  briefing about credit counseling, you must file a                   briefing about credit counseling, you must file a
                                                  motion for waiver of credit counseling with the court               motion for waiver of credit counseling with the court.




       Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                             page 5
Filed 09/13/19                                                              Case 19-13894                                                                          Doc 1

    Debtor 1      ELAINE MICHELLE FLORES                                                                Case number   (if keo)______________________________
                 First Name    Middle Name             Last Name




   •flLU Answer These Questions for Reporting Purposes

                                             16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
    16. What kind of debts do                     as "incurred by an individual primarily for a personal, family, or household purpose.
        you have?
                                                  U   No. Go to line 16b.
                                                      Yes. Goto line 17.

                                             16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                  money for a business or investment or through the operation of the business or investment.

                                                  U   No. Goto line 16c.
                                                  U   Yes. Goto line 17.

                                             16c. State the type of debts you owe that are not consumer debts or business debts.



        Are you filing under
        Chapter 7?                           U   No. I am not filing under Chapter 7. Go to line 18.

        Do you estimate that after           0   Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
        any exempt property is                        administrative expenses are paid that funds will be available to distribute to unsecured creditors?
        excluded and                                  66   No
        administrative expenses
        are paid that funds will be                   U    Yes
        available for distribution
        to unsecured creditors?

        How many creditors do                    1-49                               U   1,000-5,000                              U   25,001-50,000
        you estimate that you                U   50-99                              U   5,001-10,000                             U   50,001-100,000
        owe?                                 U   100-199                            U   10,001-25,000                            U   More than 100,000
                                             U   200-999

        How much do you                      0   $0-$50,000                         U   $1,000,001-S1 million                    U   $500,000,001-$i billion
        estimate your assets to              U   $50,0014100,000                    U   $10,000,001-$50 million                  U   $1,000,000,001-$10 billion
        be worth?                            U   $100,001-$500,000                  U   $50,000,001-$i00 million                 U   $10,000,000,001450 billion
                                             U   $500,001-$1 million                U   $100,000,001 -$500 million               U   More than $50 billion

        How much do you                      U   $0-$50,000                         U   $1 000,001.410 million                   U   $500,000,00141 billion
        estimate your liabilities            0   $50,0014100,000                    U   $10,000,001450 million                   U   $1,000,000,001410 billion
        to be?                               U   $i00,001-$500,000                  U   $50,000,0014100 million                  U   $10,000,000,001450 billion
                                             U   $500,00141 million                 U   $100,000,0014500 million                 U   More than $50 billion
    •ii        Sign Below

                                             I have examined this petition, and I declare under penalty of perjury that the information provided is true and
     For you                                 correct.
                                             If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                             of title ii, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                             under Chapter 7.
                                             If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                             this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                             I request relief in accordance with the chapter of title ii, United States Code, specified in this petition.
                                             I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                             with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                             18 U.S.C. §§ 152, 1341, 1519, and 3571.

                                             x      (
                                                           ;7
                                                 Sig ture of Debtor 1
                                                                            /94)                             x
                                                                                                                 Signature of Debtor 2

                                                 Executed on                                                     Executed on
                                                                   MM /1 DD YYY                                                 MM / DD /YYYY
                 •. -

      Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                        page 6
Filed 09/13/19                                                                Case 19-13894                                                                             Doc 1

    Debtor 1      ELAINE MICHELLE FLORES                                                                  Case number   (i!lrnown)____________________________
                  First Name     Middte Name              Last Name




                                               I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
    For your attorney, if      YOU   are       to proceed under Chapter 7, 11 12, or 13 of title 11 United States Code, and have explained the relief
    represented by one                         available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                               the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I have no
    If you are not represented                 knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
    by an attorney, you do not
    need to file this page.
                                               x PRO SE                                                             Date
                                                   Signature of Attorney for Debtor                                                MM /       DD / YYYY




                                                   F'rtnted name


                                                   Firm name


                                                   Number Stre




                                                   City                                                            State           ZIP Code




                                                   Contact phone                                                   Email address




                                                   Bar number                                                      State




       Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                       page 7
Filed 09/13/19                                                             Case 19-13894                                                                  Doc 1

    Debtor 1      ELAINE MICHELLE FLORES                                                            Case number (if
                  First Name   Middle Name              Last Name




    For you if you are filing this           The law allows you, as an individual, to represent yourself in bankruptcy court, but you
    bankruptcy without an                    should understand that many people find it extremely difficult to represent
    attorney                                 themselves successfully. Because bankruptcy has long-term financial and legal
                                             consequences, you are strongly urged to hire a qualified attorney.
    If you are represented by
                                             To be successful, you must correctly file and handle your bankruptcy case. The rules are very
    an attorney, you do not
                                             technical, and a mistake or inaction may affect your rights. For example, your case may be
    need to file this page.
                                             dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                             hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                             firm if your case is selected for audit. If that happens, you could lose your right to file another
                                             case, or you may lose protections, including the benefit of the automatic stay.

                                             You must list all your property and debts in the schedules that you are required to file with the
                                             court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                             in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                             property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                             also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                             case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                             cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                             Bankruptcy fraud is a serious crime; you could be fined and imprisoned.
                                             If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                             hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                             successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                             Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                             be familiar with any state exemption laws that apply.

                                             Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                             consequences?
                                                     No
                                                     Yes

                                             Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                             inaccurate or incomplete, you could be fined or imprisoned?

                                                     No
                                                     Yes

                                                 Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                                 U   No
                                                     Yes. Name of Person KAREN ACORD
                                                          Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).



                                                 By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                                 have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                                 attorney may cause me to lose my rights or property if I do not properly handle the case.


                                             x                                                            x
                                                  S161ature of Debtor 1                                        Signature of Debtor 2

                                                 Date                                                          Date
                                                                    MM/ DD //YYYY                                               MMI DD/YYYY

                                                 Contact phone      (559) 691-0808                             Contact phone

                                                 Cell phone         (559) 6910808                              Cell phone

                                                 Email address                                                 Email address



       Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                               page 8
Filed 09/13/19                                    Case 19-13894                                                            Doc 1




                                                            Certificate Number: 1531 7-CAE-CC-033 384295

                                                          I I liii IiIIII II IH I I liii I II II I DII I 11111111111 III
                                                                              1531 7-CAE-CC-033384295




                                CERTIFICATE OF COUNSELING


            I CERTIFY that on September 9, 2019, at 7:17 o'clock PM PDT, Elaine M Flores
            received from Access Counseling, Inc., an agency approved pursuant to 11 U.S.C.
              111 to provide credit counseling in the Eastern District of California, an
            individual [or group] briefing that complied with the provisions of 11 U.S.C.
            109(h) and 111.
            A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
            copy of the debt repayment plan is attached to this certificate.
            This counseling session was conducted by internet.




            Date: September 9, 2019                         By:       Is/Marie! Macrohon


                                                            Name: Mariel Macrohon


                                                            Title: Counselor




            * Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
            Code are required to file with the United States Bankruptcy Court a completed certificate of
            counseling from the nonprofit budget and credit counseling agency that provided the individual
            the counseling services and a copy of the debt repayment plan, if any, developed through the
            credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
Filed 09/13/19                                                                             Case 19-13894                                                                                                          Doc 1



      Debtor 1              ELAINE MICHELLE FLORES
                            Fast Name                     Middle Name                        Last Name

      Debtor 2
      (Spouse, if filing)   First Name                    Middle Name                        Last Name


      United States Bankruptcy Court for the:        Eastern District of California

      Case number                                                                                                                                                                          LI   Check if this is an
                            (If known)                                                                                                                                                          amended filing




     Official Form 106Sum
     Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                            12/15

     Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
     information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
     your original forms, you must fill out a new Summary and check the box at the top of this page.


                     Summarize Your Assets


                                                                                                                                                                                       Your assets
                                                                                                                                                                                       Value of what you own

     1.   Schedule A/B: Property (Official Form 1 O6AIB)
                                                             Schedule A/B ..........................................................................................................       $               0 00
          la. Copy line 55, Total real estate, from



          lb. Copy line 62, Total personal property, from               Schedule A/B...............................................................................................$                49,101 .00

          lc. Copy line 63, Total of all property on Schedule A/B ..........................................................................................................                        49,101 .00
                                                                                                                                                                                           $



                      Summarize Your Liabilities



                                                                                                                                                                                        Your liabilities
                                                                                                                                                                                        Amount you owe

     2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 1 06D)
                                                                Amount of claim, at the bottom of the last page of Part 1 of ScheduleD                                                     $               0 00
          2a. Copy the total you listed in Column A,


     3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 1 06E/F)
                                                                                                                                                                                           $               0.00
              Copy the total claims from Part 1 (priority unsecured claims) from line 6e of                            Schedule E/F............................................

              Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.......................................
                                                                                                                                                                                        + $         51,282.00


                                                                                                                                                     Your total liabilities                $        51,282.00


                      Summarize Your Income and Expenses


     4. Schedule I: Your Income (Official Form 1061)
                                                                                                                                                                                           $         2 , 056 39
          Copy your combined monthly income from line 12 of Schedule I ..........................................................................................

     5.   Schedule J: Your Expenses (Official Form 1 06J)
          Copy your monthly expenses from line 22c of Schedule J ......................................................................................... . ..........                    $         2,012.00




     Official Form 1 O6Sum                                Summary of Your Assets and Liabilities and Certain Statistical Information                                                              page 1 of 2
Filed 09/13/19                                                               Case 19-13894                                                                              Doc 1
        Debtor 1         ELAINE MICHELLE FLORES                                                           Case number   (lrlmown)__________________________
                          First Name   Middle Name         Last Name




                         Answer These Questions for Administrative and Statistical Records


            Are you filing for bankruptcy under Chapters 7, 11, or 13?

            LI     No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
                   Yes


           What kind of debt do you have?

            ti Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
    •           family, or household purpose." 11 U.S.C. § 101(8). Fill outlines 8-9g for statistical purposes. 28 U.S.C. § 159.

            U      Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
                   this form to the court with your other schedules.



            From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
            Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                $          2,710.79




        9. Copy the following special categories of claims from Part 4, line 6 of Schedule ElF:



                                                                                                                  Total claim


              From Part 4 on Schedule ElF, copy the following:



                   Domestic support obligations (Copy line 6a.)                                                   $                  0.00


                   Taxes and certain other debts you owe the government. (Copy line 6b.)                          $             7,066.00

                   Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                  0.00


                   Student loans. (Copy line 6f.)                                                                 $                  0.00

                   Obligations arising out of a separation agreement or divorce that you did not report as        Tl                 0.00
                   priority claims. (Copy line 6g.)


                   Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                                0.00


                   Total. Add lines 9a through 9f.                                                                $             7,066.00




  Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information                                                         page 2 of 2
Filed 09/13/19                                                                  Case 19-13894                                                                         Doc 1



    Debtor 1             ELAINE MICHELLE FLORES
                         First Name                  Middle Name               Last Name

    Debtor 2
    (Spouse, if filing) First Name                   Middle Name               Last Name


    United States Bankruptcy Court for the: Eastern District of California

    Case number
                                                                                                                                                U   Check if this is an
                                                                                                                                                    amended filing

     Official Form 106A/B
     Schedule A/B: Property                                                                                                                                     12/15

     In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
     category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
     responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
     write your name and case number (if known). Answer every question.

                    Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

    1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

               No. Go to Part 2.
         U    Yes. Where is the property?
                                                                         What is the property? Check all that apply        Do not deduct secured claims or exemptions. Put
                                                                         U    Single-family home                           the amount of any secured claims on Schedule 0:
                                                                                                                           Creditors Who Have Claims Secured by Property.
           1.1.                                                          U    Duplex or multi-unit building
                  Street address, if available, or other description
                                                                         U   Condominium or cooperative                    Current value of the Current value of the
                                                                         U    Manufactured or mobile home                  entire property?      portion you own?
                                                                         U    Land
                                                                         U    Investment property
                                                                         U    Timeshare                                    Describe the nature of your ownership
                  City                            State      ZIP Code                                                      interest (such as fee simple, tenancy by
                                                                         U    Other                                        the entireties, or a life estate), if known.
                                                                         Who has an interest in the property? Check one.
                                                                         U Debtor 1 only
                  County                                                 U Debtor 2 only
                                                                         U Debtor 1 and Debtor 2 only                      U   Check if this is community property
                                                                                                                               (see instructions)
                                                                         U At least one of the debtors and another
                                                                         Other information you wish to add about this item, such as local
                                                                         property identification number:
         If you own or have more than one, list here:
                                                                        What is the property? Check all that apply.        Do not deduct secured claims or exemptions. Put
                                                                        U    Single-family home                            the amount of any secured claims on Schedule D:
           1.2.                                                                                                            Creditors Who Have Claims Secured by Property.
                                                                        U    Duplex or multi-unit building
                  Street address, if available, or other description
                                                                        U    Condominium or cooperative                    Current value of the Current value of the
                                                                        U    Manufactured or mobile home                   entire property?      portion you own?
                                                                        U    Land                                          $
                                                                        U    Investment property
                                                                                                                           Describe the nature of your ownership
                  City                            State      ZIP Code
                                                                        U    Timeshare
                                                                                                                           interest (such as fee simple, tenancy by
                                                                        U    Other                                         the entireties, or a life estate), if known.
                                                                        Who has an interest in the property? Check one

                                                                        U   Debtor 1 only

                  County                                                U   Debtor 2 only
                                                                        U   Debtor 1 and Debtor 2 only                     U Check if this is community property
                                                                        U   At least one of the debtors and another            (see instructions)

                                                                        Other information you wish to add about this item, such as local
                                                                        property identification number:



     Official Form 106A/B                                                Schedule A/B: Property                                                              page 1
Filed Debtor
      09/13/19
             1 ELAINE MICHELLE FLORES                                             Case 19-13894                  Case number
                                                                                                                                                                          Doc 1
                       First Name     Middle Name             Last Name




                                                                          What is the property? Check all that apply           Do not deduct secured claims or exemptions. Put
                                                                          U   Single-family home                               the amount of any secured claims on Schedule 0.
        1.3.                                                                                                                   Creditors Who Have Claims Secured by Property.
                Street address, if available, or other description        U   Duplex or multi-unit building
                                                                          U   Condominium or cooperative                       Current value of the Current value of the
                                                                                                                               entire property?      portion you own?
                                                                          U   Manufactured or mobile home
                                                                          U   Land                                             $                        $
                                                                          U   Investment property
                City                            State      ZIP            U   Timeshare                                        Describe the nature of your ownership
                                                                                                                               interest (such as fee simple, tenancy by
                                                                          U   Other                                            the entireties, or a life estate), if known.

                                                                          Who has an interest in the property? Check one.
                                                                          U Debtor 1 only
                County
                                                                          U Debtor 2 Only
                                                                          U Debtor 1 and Debtor 2 only                         U   Check if this is community property
                                                                          U At least one of the debtors and another                (see instructions)

                                                                          Other information you wish to add about this item, such as local
                                                                          property identification number:


      Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
                                                                                                                                                        $                 0.00
      you have attached for Part 1. Write that number here . ...................................................................................... 4




                 Describe Your Vehicles



    Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
    you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executoiy Contracts and Unexpired Leases.


       Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

           No
       U   Yes

                                                                          Who has an interest in the property? Check one.      Do not deduct secured claims or exemptions. Put
        3.1. Make:
                                                                                                                               the amount of any secured claims on Schedule 0:
                Model:                                                    U   Debtor 1 only                                    Creditors Who Have Claims Secured by Property.
                                                                          U   Debtor 2 only
                Year:                                                                                                          Current value of the Current value of the
                                                                          U   Debtor 1 and Debtor 2 only
                Approximate mileage:                                                                                           entire property?      portion you own?
                                                                          U   At least one of the debtors and another
                Other information:
                                                                          U Check if this is community property (see           $                         $_________________
                                                                              instructions)



       If you own or have more than one, describe here:

                                                                          Who has an interest in the property? Check one.      Do not deduct secured claims or exemptions. Put
                                                                                                                               the amount of any secured claims on Schedule 0:
                                                                          U Debtor 1 only                                      Creditors Who Have Claims Secured by Property.
                                                                          U Debtor 2 only
                                                                          U Debtor 1 and Debtor 2 only                         Current value of the Current value of the
                                                                                                                               entire property?      portion you own?
                                                                          U At least one of the debtors and another

                                                                          U Check if this is community property (see
                                                                              instructions)




     Official Form 106NB                                                   Schedule A/B: Property                                                                page 2
Filed Debtor
      09/13/19
             1 ELAINE MICHELLE FLORES                                          Case 19-13894                                       Case number
                                                                                                                                                                                                              Doc 1
                    First Name      Middle Name         Last Name




         3.3 Make:                                                  Who has an interest in the property? Check one.                                               Do not deduct secured claims or exemptions. Put
                                                                                                                                                                  the amount of any secured claims on Schedule 0:
               Model:                                               U   Debtor 1 only
                                                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                    U   Debtor 2 only
               Year:
                                                                    U   Debtor 1 and Debtor 2 only                                                                Current value of the Current value of the
               Approximate mileage:                                                                                                                               entire property?      portion you own?
                                                                    U   At least one of the debtors and another
               Other information:
                                                                    U Check if this is               community property (see                                                                   $
                                                                        instructions)


         34 Make:                                                   Who has an interest in the property? Check one.                                               Do not deduct secured claims or exemptions. Put
                                                                                                                                                                  the amount of any secured claims on Schedule 0:
               Model:                                               U   Debtor 1 only
                                                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                    U   Debtor 2 only
               Year:
                                                                    U   Debtor 1 and Debtor 2 only                                                                Current value of the Current value of the
               Approximate mileage:                                                                                                                               entire property?      portion you own?
                                                                    U   At least one of the debtors and another
               Other information:
                                                                    U Check if this is               community property (see
                                                                        instructions)




    4.   Watercraft, aircraft, motor homes, ATV5 and other recreational vehicles, other vehicles, and accessories
         Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

         66   No
         UYes


                                                                    Who has an interest in the property? Check one.                                               Do not deduct secured claims or exemptions. Put
                                                                                                                                                                  the amount of any secured claims on Schedule 0:
                                                                    U   Debtor 1 only
                                                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                    U   Debtor 2 only
                                                                    U   Debtor 1 and Debtor 2 only
                                                                                                                                                                   Current value of the Current value of the
                                                                    U   At least one of the debtors and another                                                    entire property?      portion you own?


                                                                    U Check if this is community property (see
                                                                        instructions)



         If you own or have more than one, list here:

         4.2. Make:
                                                                    Who has an interest in the property? Check one.                                                Do not deduct secured claims or exemptions. Put
                                                                                                                                                                   the amount of any secured claims on Schedule 0:
               Model:                                               U   Debtor 1 only
                                                                                                                                                                   Creditors Who Have Claims Secured by Property.
                                                                    U   Debtor 2 only
               Year:                                                                                                                                               Current value of the Current value of the
                                                                    U   Debtor 1 and Debtor 2 only
                                                                                                                                                                   entire property?      portion you own?
               Other information:                                   U   At least one of the debtors and another




               L                                                    U Check if this is community property (see
                                                                        instructions)
                                                                                                                                                                                               $




    5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages                                                                                      0.00
                                                                        ...........................................................................................................        $
         you have attached for Part 2. Write that number here                                                                                                                         .3




     Official Form 106NB                                             Schedule A/B: Property                                                                                                         page 3
Filed 09/13/19ELAINE MICHELLE FLORES                                                                       Case 19-13894                                        Case number            (i/known)___________________________Doc 1
     Debtor 1
                        First Name           Middle Name                  Last Name




   •n                Describe Your Personal and Household Items

                                                                                                                                                                                                                         Current value of the
    Do you own or have any legal or equitable interest in any of the following items?                                                                                                                                    portion you own?
                                                                                                                                                                                                                         Do not deduct secured claims
                                                                                                                                                                                                                         or exemptions.

    6.    Household goods and furnishings
          Examples: Major appliances, furniture, linens, china, kitchenware
          UNo                                              .•---•••                                    .
            Yes. Describe .........       .ALL CUSTOMARY HOUSEHOLD GOODS & FURNISHINGS                                                                                                                                       $              400.00

          Electronics
          Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
                         collections; electronic devices including cell phones, cameras, media players, games

           U   No
               Yes. Describe .......... .1       -rv                                                                                                                                                                         $50.00

          Collectibles of value
           Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                         stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
               No                                                                     ................................ _..,..*                                             ..*. ......._..
           U   Yes. Describe ..........
                                          ....................
          Equipment for sports and hobbies
           Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
                         and kayaks; carpentry tools; musical instruments

               No
           U   Yes. Describe


          Firearms
           Examples: Pistols, rifles, shotguns, ammunition, and related equipment
               No                                                                                                                                -. ................. ....................
           U   Yes. Describe ..........


     ii. Clothes
           Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
                No                                                                                                                                                               ..,,....
                Yes. Describe .......... .PERSONAL                   CLOTHING & SUPPLIES
                                                                                                                                                                                                                         I   $              200.00




     14.Any other personal and household items you did not already list, including any health aids you did not list

                No
           U    Yes. Give specific
                information. .............   .




     15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached                                                                                                          $ _650.00
           for Part 3. Write that number here                ..................................... ......... .......................................... ..... ............ ...........................................


         Official Form 106AIB                                                                  Schedule AIB: Property                                                                                                                  page 4
Filed Debtor
      09/13/19
             1 ELAINE MICHELLE FLORES                                                                             .
                                                                                                                      Case 19-13894                                        Case number(I,
                                                                                                                                                                                                                                                     Doc 1
                         First Name               Middte Name                        Last Name




                   Describe Your Financial Assets


    Do you own or have any legal or equitable interest in any of the following?                                                                                                                                              Current value of the
                                                                                                                                                                                                                             portion you own?
                                                                                                                                                                                                                             Do not deduct secured claims
                                                                                                                                                                                                                             or exemptions.

      Cash
       Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

            No
       U    Yes ................. ............................. . ......................................................................   .............................. . ............    Cash . .......................    $



      Deposits of money
      Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
                 and other similar institutions. If you have multiple accounts with the same institution, list each.

            No
       ZI   Yes                                                                                           lntitiitirrn



                                                   17.1.   Checking account:                              BANK OF AMERICA                                                                                                     $               100.00
                                                   17.2.   Checking account:

                                                   17.3.   Savings account:                               BANK OF AMERICA                                                                                                     $                 10.00
                                                   17.4.   Savings account:

                                                   17.5.   Certificates of deposit:

                                                   17.6.   Other financial account:

                                                   17.7.   Other financial account:
                                                                                                                                                                                                                              $
                                                   17.8.   Other financial account:
                                                                                                                                                                                                                              $
                                                   17.9.   Other financial account:
                                                                                                                                                                                                                              $




      Bonds, mutual funds, or publicly traded stocks
      Examples: Bond funds, investment accounts with brokerage firms, money market accounts
       66   No
       U    Yes                                    Institution or issuer name:




                                                                                                                                                                                                                              $




      Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
      an LLC, partnership, and joint venture

            No                                    Name of entity:                                                                                                                          % of ownership:
      U     Yes. Give specific                                                                                                                                                              0%
            information about
                                                                                                                                                                                            no,
                                                                                                                                                                                            ¼1 /0
            them
                                                                                                                                                                                            0%




    Official Form 106AIB                                                                              Schedule A/B: Property                                                                                                              page 5
Filed Debtor
       09/13/19
             1 ELAI NE MICHELLE FLORES                                                     Case 19-13894     Case number   (if known)_______________________________Doc 1
                        First Name            Middle Name               Last Name




      Government and corporate bonds and other negotiable and non-negotiable instruments
       Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
       Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

       66   No
       U    Yes. Give specific                Issuer name:
            information about
            them .......................

                                                                                                                                               $
                                                                                                                                               $


       Retirement or pension accounts
       Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

       UN0
            Yes. List each
            account separately. Type of account:                           Institution name:

                                              401(k) or similar plan:                                                                           $______________________

                                              Pension plan:                                                                                     $______________________

                                              IRA:                                                                                              $________

                                              Retirement account:           WITH EMPLOYER                                                       $_48,341.00

                                              Keogh:                                                                                            $_____________________

                                              Additional account:                                                                               $______________________

                                              Additional account:



      Security deposits and prepayments
       Your share of all unused deposits you have made so that you may continue service or use from a company
       Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
       companies, or others

       cNo

       U    Yes                                                     Institution name or individual:

                                               Electric:

                                              Gas:

                                               Heating oil:

                                               Security deposit on rental unit:

                                               Prepaid rent:

                                               Telephone:
                                                                                                                                               $______________________
                                               Water:
                                                                                                                                               $______________________
                                               Rented furniture:
                                                                                                                                               $_______________________
                                               Other:



       Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

             No

       U     Yes ..........................    Issuer name and description:




     Official Form 106AIB                                                           Schedule A/B: Property                                                 page 6
Filed 09/13/19
             ELAINE MICHELLE FLORES                                                                                                 Case 19-13894                            Case number
                                                                                                                                                                                                                                                                      Doc 1
    Debtor
         1
                        First Name             Middle Name                                               Last Name




   24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
      26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

             No
      U      Yes ....................................         Institution name and description, separately file the records of any interests.1 1 U.S.C. § 521(c):

                                                                                                                                                                                                                                                  $




      Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
      exercisable for your benefit

       63    No
       U     Yes. Give specific
             info rmation about them
                                                        L....... ... ............. .... .. ........... ....................                                                             .... ............................................

       Patents, copyrights, trademarks, trade secrets, and other intellectual property
       Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
             No
       U     Yes. Give specific
             information about them....


       Licenses, franchises, and other general intangibles
       Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

             No
       U     Yes. Give specific
             information about them....


    Money or property owed to you?                                                                                                                                                                                                                Current value of the
                                                                                                                                                                                                                                                  portion you own?
                                                                                                                                                                                                                                                  Do not deduct secured
                                                                                                                                                                                                                                                  claims or exemptions.

    28.Tax refunds owed to you

              No
       U     Yes. Give specific information                                                                                                                                                                Federal                              $__________________
                  about them, including whether              1
                  you already filed the returns                                                                                                                                                            State:                               $__________________
                  and the tax years ........................
                                                                                                                                                                                                           Local:                           .   $_____________________
                                                                                                              -,..... ..........-....--...... ....- .................................


       Family support
       Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
              No
       U      Yes. Give specific information ..............
                                                                                                                                                                                                         Alimony:
                                                                                                                                                                                                         Maintenance:                             $____________________
                                                                                                                                                                                                         Support:                                 $_________________
                                                                                                                                                                                                         Divorce settlement:                      $_____________________
                                                                                                                                                                                                         Property settlement:                     $__________________

       Other amounts someone owes you
       Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
                 Social Security benefits; unpaid loans you made to someone else

              No
       U      Yes. Give specific information ...............




     Official Form 106NB                                                                                                      Schedule AIB: Property                                                                                                         page 7
FiledDebtor
      09/13/19
            1 ELAINE MICHELLE FLORES                                                                  Case 19-13894                                      Case number
                                                                                                                                                                                                                                                      Doc 1
                    First Name         Middle Name                    Last Name




       Interests in insurance policies
       Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
            No
       U    Yes. Name the insurance company                          Company name:                                                                            Beneficiary:                                                     Surrender or refund value:
                 of each policy and list its value.




       Any interest in property that is due you from someone who has died
       If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
       property because someone has died.
            No
       U    Yes. Give specific information         ..............




       Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
       Examples: Accidents, employment disputes, insurance claims, or rights to sue
            No
       U    Yes. Describe each claim        ....................


                                                                                                                                                                                                                               $

      Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
      to set off claims
            No
       U    Yes. Describe each claim        .....................




      Any financial assets you did not already list

            No                                                                                                                  .-,----.                                                             .. ....................



       LI   Yes. Give specific information
                                                                                                                                                                                                                               $____________________


      Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
      for Part4. Write that number here                 ....................................................................................................................................................                   $           48,451.00



  •fl1L          Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

      Do you own or have any legal or equitable interest in any business-related property?
      O     No. Go to Part 6.
      U     Yes. Go to line 38.

                                                                                                                                                                                                                           Current value of the
                                                                                                                                                                                                                           portion you own?
                                                                                                                                                                                                                          Do not deduct secured claims
                                                                                                                                                                                                                          or exemptions.
      Accounts receivable or commissions you already earned
            No
      U     Yes. Describe    .......




      Office equipment, furnishings, and supplies
      Examples: Bustness-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
            No
      U     Yes. Describe    .......




    Official Form 106A/B                                                                Schedule A/B: Property                                                                                                                            page 8
Filed Debtor
      09/13/19
             1 ELAINE MICHELLE FLORES                                                                                       Case 19-13894                                                                Case number
                                                                                                                                                                                                                                                                                                                                   Doc 1
                           Fest Name                 Middle Name                            Last Name




    40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

             No
       U     Yes. Describe ......
                                                                     ----.- .............-.- .............................-...-,.--- ....................................................

       Inventory
       U     No                                            . ............................                                ... .................................................................. ...... .. ... ....... .. ... ... ....... .................................................. ............



       U     Yes. Describe .......
                                                                                                                                                                                                                                                                                                           Is




       Interests in partnerships or joint ventures
       U      No
       U     Yes. Describe .......                 Name of entity:                                                                                                                                                                                   % of ownership:




       Customer lists, mailing lists, or other compilations
       UNo
       U     Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101 (41A))?

                       UNo
                       U      Yes. Describe ........



       Any business-related property you did not already list
       UNo
       U     Yes. Give specific
             information .........




       Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
                                                                                                                                                                                                                                                                                                                $                  0.00
       forPart 5. Write that number here ................................................................................................................                                                                                                                                4



                        Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                        If you own or have an interest in farmland, list it in Part 1.


       Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       66    No. Go to Part 7.
       U     Yes. Go to line 47.

                                                                                                                                                                                                                                                                                                            Current value of the
                                                                                                                                                                                                                                                                                                            portion you own?
                                                                                                                                                                                                                                                                                                           Do not deduct secured claims
                                                                                                                                                                                                                                                                                                           or exemptions.
       Farm animals
       Examples: Livestock, poultry, farm-raised fish
       UNo
       UYes ........................ ........................................ ...... ... ............................................................. .... ...............................................................................


                                               ..,. ......................................................................................                                                                                                                                                                          $______



     Official Form 106NB                                                                                       Schedule A/B: Property                                                                                                                                                                                   page 9
Filed 09/13/19ELAINE MICHELLE FLORES                                                                        Case 19-13894                                Case number        (ifknown)__________________________Doc 1
        Debtor 1
                            First Name            Middle Name                   Last Name




          Crops—either growing or harvested

                No
           U    Yes. Give specific
                information                                                                                                                                                                                          $______________________

          Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
           UNo




           Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
                                                                                                                                                                                                                     $                  0.00
           forPart 6. Write that number here ....................................................................................................................................................       4



                         Describe All Property You Own or Have an Interest in That You Did Not List Above

           Do you have other property of any kind you did not already list?
           Examples: Season tickets, country club membership

           66      No
                                                                                                                                                                                                                         $_________________
           U       Yes. Give specific
   •               information                                                                                                                                                                                           $___________________

                                                                                                                                                                                                                         $____



           Add the dollar value of all of your entries from Part 7. Write that number here .................................................................                                             4
                                                                                                                                                                                                                 I       $             0.00



       •flhl              List the Totals of Each Part of this Form

                                                                                                                                                                                                             4       $               0.00
           Part 1: Total real estate, line 2..............................................................................................................................................................

           Part 2: Total vehicles, line 5                                                                                 $                       0.00

           Part 3: Total personal and household items, line 15                                                            $                  650.00

           Part 4: Total financial assets, line 36                                                                        $            48,45100

           Part 5: Total business-related property, line 45                                                               $_0.00

           Part 6: Total farm- and fishing-related property, line 52                                                      $ _0.00

           Part 7: Total other property not listed, line 54                                                            + $ _0.00

           Total personal property. Add lines 56 through 61. ....................                                     .$ _49,101.00                          Copy personal property total                    4 +$               49,101 .00



           Total of all property on Schedule A/B. Add line 55                                  +   line 62 ..........................................................................................                .$_49,101.00


         Official Form 106AIB                                                                      Schedule A/B: Property                                                                                                        page 10
Filed 09/13/19                                                                 Case 19-13894                                                                         Doc 1


      Debtor    1
                          ELAINE MICHELLE FLORES
                          First Name               Middle Name                 Last Name

      Debtor 2
      (Spouse, if filing) First Name               Middto Name                 Last Name


      United States Bankruptcy Court for the: Eastern District of California

      Case number                                                                                                                              U Check if this is an
       (If known)                                                                                                                                  amended filing



     Official Form 106C
     Schedule C: The Property You Claim as Exempt                                                                                                            04/19

     Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
     Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
     space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
     your name and case number (if known).

     For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
     specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
     of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
     retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
     limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
     would be limited to the applicable statutory amount.


     •i                  Identify the Property You Claim as Exempt


          Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
            21 You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
            U       You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)



           For any property you list on Schedule A/B that you claim as exempt, fill in the information below.


             Brief description of the property and line on Current value of the            Amount of the exemption you claim        Specific laws that allow exemption
             Schedule A/B that lists this property          portion you own
                                                                 Copy the value from       Check only one box for each exemption.
                                                                 Schedule A/B

            Brief
                                       FURNITURE                 $400.00                       $ 400.00                             CCP 703.140(b)(3)
            description:
            Line from
                                                                                           U   100% of fair market value, upto
            Schedule A/B:              6.                                                      any applicable statutory limit


            Brief                                                                                                                   CCP 703.140(b)(3)
            description:
                                       ELECTRONICS               $_50.00                       $ 50.00
            Line from
                                                                                           U   100% of fair market value, up to
                                                                                               any applicable statutory limit
            Schedule A/B:

            Brief                                                                                                                   CCP 703.140(b)(3)
            description:
                                       CLOTHING                  $200.00                     1s   200.00
            Line from
                                                                                           U   100% of fair market value, upto
                                                                                               any applicable statutory limit
            Schedule A/B: 11


           Are you claiming a homestead exemption of more than $170,350?
            (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

                    No
            U       Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                    UNo
                    U     Yes



     Official Form 106C                                          Schedule C: The Property You Claim as Exempt                                            page 1 of
Filed 09/13/19                                                              Case 19-13894                                                                       Doc 1
     Debtor 1        ELAINE MICHELLE FLORES                                                               Case number
                    First Name              Middle Name   Last Name




                   Additional Page


            Brief description of the property and line            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
            on Schedule A/B that lists this property              portion you own
                                                                  Copy the value from    Check only one box for each exemption
                                                                  Schedule A/B

          Brief                                                                                                                  CCP703.140(b)(1)
          description:
                                     CHECKING BOFA                $            100.00                 100.00
           Line from                 17.                                                 U    100% of fair market value, up to
           Schedule A/B:                                                                      any applicable statutory limit

          Brief                                                                                                                  CCP 703.140(b)(1)
          description:               S AVINGS BOFA                $_10.00                     s         10.00
          Linefrom                                                                       U   100% of fair market value, up to
          Schedule A/B:
                                     17.3                                                    any applicable statutory limit


          Brief                                                                                                                  CCP 703.140(b)(10)(E)
                                     RETIREMENT EMP               $       48,341.00      ts 48,341.00
          description:
          Linefrom                                                                       U 100% of fair market value, up to
                                     21.
          Schedule A/B:                                                                      any applicable statutory limit

          Brief
          description:                                            $                      Us___
          Line from                                                                      U 100% of fair market value, upto
          Schedule A/B:                                                                      any applicable statutory limit

          Brief
          description:                                                                   Us_____
          Line from                                                                      U 100% of fair market value, up to
          Schedule A/B:                                                                      any applicable statutory limit


          Brief
          description:                                            $                      Us_____
          Line from                                                                      U 100% of fair market value, up to
          Schedule A/B:                                                                      any applicable statutory limit

          Brief
          description:                                                                   U$_____
          Line from                                                                      U 100% of fair market value, up to
          Schedule A/B:                                                                      any applicable statutory limit

          Brief
          description:                                            $                      Us_____
          Line from                                                                      U 100% of fair market value, up to
          Schedule A/B:                                                                      any applicable statutory limit


          Brief
          description:                                            $                      Us_____
          Line from                                                                      U 100% of fair market value, up to
          Schedule A/B                                                                       any applicable statutory limit

          Brief
          description:                                           $                       Us_____
          Line from                                                                      U 100% of fair market value, up to
          Schedule A/B                                                                       any applicable statutory limit

         Brief
         description:            -                               $                       Us_____
          Line from                                                                      U 100% of fair market value, up to
          Schedule A/B:                                                                      any applicable statutory limit


         Brief
         description:                                            $                       Us___
         Line from                                                                       U 100% of fair market value, up to
         Schedule A/B:                                                                       any applicable statutory limit



    Official Form 106C                                         Schedule C: The Property You Claim as Exempt                                              2
                                                                                                                                                  page       of_
Filed 09/13/19                                                                          Case 19-13894                                                                                 Doc 1


     Debtor 1           ELAINE MICHELLE FLORES
                         First Name                    Middle Name                     Last Name

     Debtor 2
     (Spouse, if filing) First Name                    Middle Name                     Last Name


     United States Bankruptcy Court for the: Eastern District of California

     Case number
     (If known)                                                                                                                                                  U   Check if this is an
                                                                                                                                                                     amended filing


     Official Form 106D
     Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                     12/15

     Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
     information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
     additional pages, write your name and case number (if known).


        Do any creditors have claims secured by your property?
        66      No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
        U       Yes. Fill in all of the information below.


                    List All Secured Claims
                                                                                                                                  Column A               Column B               Column C
        List all secured claims. If a creditor has more than one secured claim, list the creditor separately                      Amount of claim        Value of collateral    Unsecured
        for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2.                     Do not deduct the      that supportsthis      portion
        As much as possible, list the claims in alphabetical order according to the creditor's name.                              value of collateral,   claim                  If any


                                                                                               -. -. - -., . . . .
                                                                   Describe the property that secures the claim:                  $                      $                     $____________
         Creditor's Name


         Number            Street
                                                               r
                                                               L                        ...... ........  .                   .
                                                                   As of the date you file, the claim is: Check all that apply.
                                                                   U    Contingent
                                                                   U    Unliquidated
         City                           State   ZIP Code
                                                                   U    Disputed
      Who owes the debt? Check one.                                Nature of lien. Check all that apply.
       U     Debtor 1 only                                         U    An agreement you made (such as mortgage or secured
       U     Debtor 2 only                                              car loan)
       U    Debtor 1 and Debtor 2 only                             U    Statutory lien (Such as tax lien, mechanic's lien)
       U    At least one of the debtors and another                U    Judgment lien from a lawsuit
                                                                   U    Other (including a right to offset)
      LI     Check if this claim relates to a
             community debt
       Date debt was incurred                                      Last 4 diaits of account number

                                                                   Describe the property that secures the claim:                  $                       $________________
         Creditor's Name


         Number            Street

                                                                   As of the date you file, the claim is: Check all that apply.
                                                                   LI   Contingent
                                                                   LI   Unliquidated
         City                                   ZIP
                                                                   LI   Disputed
      Who owes the debt? Check one.                                Nature of lien. Check all that apply.
       U     Debtor 1 only                                         LI   An agreement you made (Such as mortgage or secured
       U     Debtor 2 only                                              car loan)
       LI    Debtor 1 and Debtor 2 only                            LI   Statutory lien (such as tax lien, mechanic's lien)
       LI    At least one of the debtors and another               LI   Judgment lien from a lawsuit
                                                                   U    Other (including a right to offset)
       U  Check if this claim relates to a
          community debt
                       _______
       Date debt was incurred                                      Last4 digits of account number_ - - -
           Add the dollar value of your entries in Column A on this page. Write that number here:


     Official Form 106D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of
Filed 09/13/19                                                                    Case 19-13894                                                                                                                      Doc 1
     Debtor 1        ELAI NE MICHELLE FLORES                                                                                              Case number        (if known)_________________________________
                      First Name      MKldIe Name         Last Name




                                                                                                                                                         Column A                Column B                   Column C
                  Additional Page
                                                                                                                                                         Amount of claim          Value of collateral       Unsecured
                  After listing any entries on this page, number them beginning with 2.3, followed                                                                                that supports this        portion
                                                                                                                                                         Do not deduct the
                  by 2.4, and so forth.                                                                                                                  value of collateral,     claim
                                                                                                                                                                                                        I

                                                                                                                                                                                                            If any

                                                          Describe the property that secures the claim:                                                  $                        $                     $____________
         Creditor's Name                                                  ...., ................................................. ............_.. ....

         Number            Street


                                                          As of the date you file, the claim is: Check all that apply.
                                                          LI   Contingent
         City                         State   ZIP Code    LI   Unliquidated
                                                          LI   Disputed

      Who owes the debt? Check one.                       Nature of lien. Check all that apply.
       LI   Debtor 1 only                                 LI   An agreement you made (such as mortgage or secured
       LI   Debtor 2 only                                      car loan)
       LI   Debtor 1 and Debtor 2 only                    LI   Statutory lien (such as tax lien, mechanics lien)

       LI   At least one of the debtors and another       LI   Judgment lien from a lawsuit
                                                          LI   Other (including a right to offset)
       LI   Check if this claim relates to a
            community debt

       Date debt was incurred                             Last 4 digits of account number                        -        -         -        -


                                                          Describe the property that secures the claim:                                                  $                        $                     $
         Creditors Name


         Number            Street
                                                          As of the date you file, the claim is: Check all that apply.
                                                          LI   Contingent
                                                          LI   Unliquidated
         City                         State ZtP Code
                                                          LI   Disputed
       Who owes the debt? Check one.
                                                          Nature of lien. Check all that apply.
       LI   Debtor 1 only
                                                          LI   An agreement you made (such as mortgage or secured
       LI   Debtor 2 only                                      car loan)
       LI   Debtor 1 and Debtor 2 only                    LI   Statutory lien (such as tax lien, mechanic's lien)
       LI   At least one of the debtors and another       LI   Judgment lien from a lawsuit
                                                          LI   Other (including a right to offset)
       LI   Check if this claim relates to a
            community debt

       Date debt was incurred                             Last 4 digits of account number -


                                                          Describe the property that secures the claim
         Creditors Name


         Number            Street


                                                          As of the date you file, the claim is: Check all that apply.
                                                          LI Contingent
         City                         State    ZIP Code   LI   Unliquidated
                                                          LI   Disputed

       Who owes the debt? Check one.                      Nature of lien. Check all that apply.
       LI   Debtor 1 only                                 LI   An agreement you made (such as mortgage or secured
       LI   Debtor 2 only                                      car loan)
       LI   Debtor 1 and Debtor 2 only                    LI   Statutory lien (such as tax lien, mechanic's lien)

       LI   At least one of the debtors and another       LI   Judgment lien from a lawsuit
                                                          LI   Other (including a right to offset)
       LI   Check if this claim relates to a
            community debt

       Date debtwas incurred                              Last4 digits of account number_ - - -

                Add the dollar value of your entries in Column A on this page. Write that number here:
                If this is the last page of your form, add the dollar value totals from all pages.
                Write..that number here:                                                                                                                 $                      J..
     Official Form 106D                       Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                                                      page_of_
Filed 09/13/19                                                         Case 19-13894                                                                              Doc 1
     Debtor 1        ELAI NE MICHELLE FLORES                                                          Case number (if knows)_________________________________
                     First Name     Middle Name        Last Name


     •i              List Others to Be Notified for a Debt That You Already Listed

       Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection
       agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
       you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to
       be notified for any debts in Part 1, do not fill out or submit this page.

                                                                                                 On which line in Part I did you enter the creditor?

            Name                                                                                 Last 4 digits of account number        -    -    -


            Number         Street




            City                                          State          ZIP Code

                                                                                                 On which line in Part I did you enter the creditor?

            Name                                                                                 Last 4 digits of account number_       -    -    -




            Number         Street




            City                                          State          ZIP Code

                                                                                                 On which line in Part 1 did you enter the creditor?

            Name                                                                                 Last 4 digits of account number   -    -    -    -




            Number         Street




            City                                          State          ZIP Code

                                                                                                 On which line in Part I did you enter the creditor?

            Name                                                                                 Last 4 digits of account number   -    -    -    -




            Number         Street




            City                                          State          ZIP Code

                                                                                                 On which line in Part I did you enter the creditor?

            Name                                                                                 Last 4 digits of account number   -    -    -    -




            Number         Street




            City                                          State          ZIP Code

                                                                                                 On which line in Part I did you enter the creditor?

            Name                                                                                 Last 4 digits of account number   -         -    -




            Number         Street




            City                                          State          ZIP Code



     Official Form 106D                           Part 2 of ScheduleD: Creditors Who Have Claims Secured by Property                               page_ of
Filed 09/13/19                                                                    Case 19-13894                                                                                Doc 1

      Debtor      1              ELAINE MICHELLE FLORES
                                 First Name               Middle Name              Last Name

      Debtor 2
      (Spouse, if      filing)   First Name               Middle Name              Last Name


      United States Bankruptcy Court for the: Eastern District of California

      Case number
                                                                                                                                                            U   Check if this is an
      (If known)                                                                                                                                                amended filing


     Official Form I 06E/F
     Schedule ElF: Creditors Who Have Unsecured Claims                                                                                                                    12/15
     Be as complete and accurate as possible. Use Part I for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
     List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
     A/B: Property (Official Form I06AIB) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
     creditors with partially secured claims that are listed in Schedu/e 0: Creditors Who Have Claims Secured by Property. If more space is
     needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
     any additional pages, write your name and case number (if known).

    •n                    List All of Your PRIORITY Unsecured Claims

         Do any creditors have priority unsecured claims against you?
                No. Go to Part 2.
         U     Yes.
         List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
         each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
         nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
         unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
         (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                         Total claim       Priority     Nonpriority
                                                                                                                                                           amount       amount

    E___                                                                  Last 4 digits of account number - - - - $                                    $               $___________
           Priority Creditor's Name

                                                                          When was the debt incurred?
           Number                   Street

                                                                          As of the date you file, the claim is: Check all that apply.

           City                                  State     ZIP Code
                                                                          LI   Contingent
                                                                          LI   Unliquidated
           Who incurred the debt? Check one.
                                                                          LI   Disputed
           LI Debtor 1 only
           LI Debtor 2 only                                               Type of PRIORITY unsecured claim:
           LI Debtor 1 and Debtor 2 only                                  LI   Domestic support obligations
           LI At least one of the debtors and another                     LI   Taxes and certain other debts you owe the government
           LI         Check if this claim is for a community debt         LI   Claims for death or persona) injury while you were
           Is the claim subject to offset?                                     intoxicated
           LIN0                                                           LI   Other. Specify
           LI Yes
                                                                          Last 4 digits of account number             - - - $____________ $__________ $___________
           Priority Creditor's Name
                                                                          When was the debt incurred?
           Number                   Street
                                                                          As of the date you file, the claim is: Check all that apply.
                                                                          U    Contingent
                                                 State     ZIP Code       LI   Unliquidated
           Who incurred the debt? Check one.                              LI   Disputed
           LI Debtor 1 Only
                                                                          Type of PRIORITY unsecured claim:
           LI         Debtor 2 only
                                                                          LI   Domestic support obligations
           LI         Debtor 1 and Debtor 2 Only
           LI         At (east one of the debtors and another
                                                                          LI   Taxes and certain other debts you owe the government
                                                                          U    Claims for death or personal injury white you were
           LI         Check if this claim is for a community debt              intoxicated
           Is the claim subject to offset?                                LI   Other. Specify
           LIN0
           LIVes


     Official Form 106E/F                                          Schedule ElF: Creditors Who Have Unsecured Claims                                              page 1 of_
Filed Debtor
      09/13/19
             1 ELAINE MICHELLE FLORES                                       Case 19-13894                     Case number (i(known)___________________________      Doc 1
                First Name Middle Name Last Name

     Ufl              Your PRIORITY Unsecured Claims - Continuation Page

      After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.                        Total claim   Priority   Nonpriority
                                                                                                                                                  amount     amount


                                                                     Last 4 digits of account number - - - - $____________ $__________ $____________
           Priority Creditors Name

                                                                     When was the debt incurred?
           Number           Street

                                                                     As of the date you file, the claim is: Check all that apply.

                                                                     Li   Contingent
           City                                State   ZIP Code      U    Unliquidated
                                                                     Li   Disputed
           Who incurred the debt? Check one.
           U      Debtor 1 only                                      Type of PRIORITY unsecured claim:
           Li     Debtor 2 only
                                                                     U    Domestic support obligations
           U      Debtor I and Debtor 2 only
                                                                     U    Taxes and certain other debts you owe the government
           U      At least one of the debtors and another
                                                                     U    Claims for death or personal injury while you were
                                                                          intoxicated
           U      Check if this claim is for a community debt
                                                                     U    Other. Specify

           Is the claim subject to offset?
           Uo
           Lives


     FT                                                              Last 4 digits of account number - - - - $___________
           Priority Creditors Name

                                                                     When was the debt incurred?
           Number           Street

                                                                     As of the date you file, the claim is: Check all that apply.

                                                                     U    contingent
           City                                State   ZIP Code      U    Unliquidated
                                                                     U    Disputed
           Who incurred the debt? Check one.
           U      Debtor 1 only                                      Type of PRIORITY unsecured claim:
           Li     Debtor 2 only
                                                                          Domesttc support obltgattons
           U      Debtor 1 and Debtor 2 only
                                                                          Taxes and certatn other debts you owe the government
           U      At least one of the debtors and another                     .
                                                                     t..J Clatms for death or personal njury
                                                                                                       i     while you were
                                                                          tntoxtcated
           U      Check if this claim is for a community debt
                                                                     U    Other. Specify

           Is the claim subject to offset?
           UN0
           Lives


                                                                     Last 4 digits of account number - - -                          $             $          $_____
           Priority Creditors Name

                                                                     When was the debt incurred?
           Number           Street

                                                                     As of the date you file, the claim is: Check all that apply.

                                                                     U    Contingent
           City                                State   ZIP Code      U    Unliquidated
                                                                     U    Disputed
           Who incurred the debt? Check one.
           U      Debtor 1 only                                      Type of PRIORITY unsecured claim:
           U      Debtor 2 only
                                                                     Li   Domestic support obligations
           U      Debtor 1 and Debtor 2 only
                                                                     U    Taxes and certain other debts you owe the government
           U      At least one of the debtors and another            —i
                                                                     l..J utatms for oeatn or personat injury wnite you were
           U      Check if this claim is for a community debt             tnloxicated
                                                                     U    Other. Specify

           Is the claim subject to offset?
           UNO
           UYes


     Official Form 106E/F                                     Schedule ElF: Creditors Who Have Unsecured Claims                                              page_ of _
Filed 09/13/19
      Debtor 1 ELAINE MICHELLE FLORES                                              Case 19-13894                 Case number                                                          Doc 1
               First Name Middle Name Last Name


      ITi                List All of Your NONPRIORITY Unsecured Claims

           Do any creditors have nonpriority unsecured claims against you?
           LI      No. You have nothing to report in this part. Submit this form to the court with your other schedules.
                 Yes

           List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
           nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
           included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured
           claims fill out the Continuation Page of Part 2.

                                                                                                                                                                        Total claim

     El]    ADVANCED LAPAROSCOPIC/KINGS CREDIT SVC
            Norrpriority Creditors Name
                                                                                         Last 4 digits of account number - - -
                                                                                                                                                                    $            137.00
             POST OFFICE BOX 950                                                         When was the debt incurred?
            Number            Street

             HANFORD                                          CA         93232
            City                                             State      ZIP Code         As of the date you file, the claim is: Check all that apply.

                                                                                         U      Contingent
            Who incurred the debt? Check one.                                                   Unliquidated
                    Debtor 1 only                                                        LI     Disputed
            LI      Debtor 2 only
            LI      Debtor 1 and Debtor 2 only                                           Type of NONPRIORITY unsecured claim:
            LI     At least one of the debtors and another
                                                                                         LI     Student loans
            LI      Check if this claim is for a community debt                          LI     Obligations arising out of a separation agreement or divorce
                                                                                                that you did not report as priority claims
            Is the claim subject to offset?                                              LI     Debts to pension or profit-sharing plans, and other similar debts
            LI      No                                                                   I'     Other. Specify   MEDICAL COLLECTIONS
            LI     Yes


            AMERICAN AMBULANCE/ACCLAIM CREDIT TECH                                       Last4digitsofaccountnumber - - -                                           $         2,497.00
            Nonpriority Creditor's Name                                                  When was the debt incurred?
            POST OFFICE BOX 3028
            Number            Street
            VISALIA                                          CA          93278           As of the date you file, the claim is: Check all that apply.
            City                                             State     ZIP Code
                                                                                         I_I   Uonttngent
            Who incurred the debt? Check one.                                                 ' Unliquidated
                   Debtor 1 only                                                         LI    Disputed
            LI     Debtor 2 only
            LI     Debtor 1 and Debtor 2 only                                            Type of NONPRIORITY unsecured claim:
            LI     At least one of the debtors and another                               LI    Student loans
                                                                                         LI    Obligations arising out of a separation agreement or divorce
            LI     Check if this claim is for a community debt
                                                                                               that you did not report as priority claims
            Is the claim subject to offset?                                              LI    Debts to pension or profit-sharing plans, and other similar debts
                   No                                                                    GRf   Other. Specify    MEDICAL COLLECTIONS
            LIves


    [4l]    AMERICAN FIRST FINANCE/CARROLLS/FBCS                                         Last 4 digits of account number - - - -
            Nonpriority Creditor's Name                                                                                                                             $          1,126.00
                                                                                         When was the debt incurred?
            330 S. WARMINSTER RD., #353
            Number           Street
            HATBORO                                           PA         19040
            City
                                                                                         As of the date you file, the claim is: Check all that apply.
                                                             State     ZIP Code

            Who incurred the debt? Check one.                                            LI    Contingent
                                                                                               Unliquidated
                   Debtor 1 only
                                                                                         LI    Disputed
            LI     Debtor 2 only
            LI     Debtor 1 and Debtor 2 only
                                                                                        Type of NONPRIORITY unsecured claim:
            LI     At least one of the debtors and another
                                                                                         LI    Student loans
            LI     Check if this claim is for a community debt                           U     Obligations arising out of a separation agreement or divorce
                                                                                               that you did not report as priority claims
            Is the claim subject to offset?
                   No
                                                                                         LI    Debts to pension or profit-sharing plans, and other similar debts

            LI     Yes
                                                                                               Other. Specify    CREDIT COLLECTIONS


    Official Form 1 O6EIF                                        Schedule ElF: Creditors Who Have Unsecured Claims                                                          page - of -
FiledDebtor
      09/13/19 ELAINE MICHELLE FLORES                                                Case 19-13894              Case number   (if known)__________________________Doc 1
            -1 First Name Middle Name Last Name



    •n-              Your NONPRIORITY Unsecured Claims                        - Continuation Page

      After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                         Total claim



        J AMERICAN PROFIT RECOVERY                                                          Last4 digits of account number        - - - -                            $918.00
           Nonpriority Creditors Name
                                                                                            When was the debt incurred?
           34505 W 12 MILE RD., #3
           Number               Street
                                                                                            As of the date you file, the claim is: Check all that apply.
           FARMINGTON HILLS                                  MI            48331
           City                                             State         ZIP Code          LJ   Contingent
                                                                                                 Unliquidated
           Who incurred the debt? Check one.                                                U    Disputed
           I      Debtor 1 only
           U      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
           U      Debtor 1 and Debtor 2 only                                                U    Student loans
           U      At least one of the debtors and another                                   U    Obligations arising out of a separation agreement or divorce that
                                                                                                 you did not report as priority claims
           U      Check if this claim is for a community debt
                                                                                            U    Debts to pension or profit-sharing plans, and other similar debts
           Is the claim subject to offset?                                                       Other. Specify       COLLECTIONS
           UN0
           U't'es




           ACCELERATED RECEIVABLES
           Nonpriority Creditor's Name
                                                                                            Lt4dtsaccountnumb                           IT                           7
                                                                                            When was the debt incurred?
           POST OFFICE BOX 7297
           Number               Street                                           .          As of the date you file, the claim is: Check all that apply.
           VISALIA                                           CA            93290
           City                                             State         ZIP Code          U    Contingent
                                                                                                 Unliquidated
           Who incurred the debt? Check one.                                                 U   Disputed
           Vf     Debtor 1 only
           U      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
           U      Debtor 1 and Debtor 2 only
                                                                                             U   Student loans
           U      At least one of the debtors and another
                                                                                             U   Obligations arising out of a separation agreement or divorce that
                                                                                                 you did not report as priority claims
           U                i             i
                  Check f this claim s for a community debt
                                                                                             U
                                                                                                                  .
                                                                                                 Debts to penston or proft-sharing plans, and other similar debts
           Is the claim subjectto offset?                                                        Other. Specify       MEDICAL COLLECTIONS
           UN0
           Ues


    III1   ALL CARE EQUIPMENT/CREDITORS BUREAU                                               Last4 digits of account number        - - - -                           $______
           Nonpriority Creditors Name
                                                                                            When was the debt incurred?
           POST OFFICE BOX 942 (FRESNO CREDIT BUR)
           Number                Street
                                                                                            As of the date you file, the claim is: Check all that apply.
            FRESNO                                           CA            93721
           City                                             State         ZIP Code           U   Contingent
                                                                                                 Unliquidated
           Who incurred the debt? Check one.                                                 0   Disputed
            I     LJeDtor   1   only
           U      Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
           U      Debtor 1 and Debtor 2 only
                                                                                             o   Student loans
           U      At least one of the debtors and another
                                                                                             U   Obligations arising out of a separation agreement or divorce that
                                                                                                 you did not report as priority claims
           U      Check if this claim is for a community debt
                                                                                             U   Debts to pension or profit-sharing plans, and other similar debts
           Is the claim subject to offset?                                                       Other. Specify       MEDICAL COLLECTIONS
           Uwo
           UVes




     Official Form 106E/F                                           Schedule ElF: Creditors Who Have Unsecured Claims                                                page - of_
FiledDebtor
      09/13/19
            1 ELAINE MICHELLE FLORES                                                   Case 19-13894              Case number   (if known)___________________________________________Doc 1
              First Name Middle Name Last Name



                     Your NONPRIORITY Unsecured Claims - Continuation Page


      After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and                     so forth.                                           Total claim



                                                                                              Last4 digits of account number              -          -                          89.00;
           AUTOMOBILE CLUB/AWA COLLECTIONS                                                                                                                             $
           Nonpriority Creditors Name
                                                                                              When was the debt incurred?
           POST OFFICE BOX 6605
           Number           Street
                                                                                              As of the date you file, the claim Is: Check all that apply.
           ORANGE                                           CA             92863
           City                                             State         ZIP Code            U   Continaent
                                                                                                  linliquidated
           Who incurred the debt? Check one.                                                  U   Disputed
           I      Debtor 1 only
           U      Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
           U      Debtor 1 and Debtor 2 only                                                  U   Student loans
           U      At least one of the debtors and another                                     U   Obligations arising out of a separation agreement or divorce that
                                                                                                  you did not report as priority claims
           U Check if this claim is for a community debt
                                                                                              U   Debts to pension or profit-sharing plans, and other similar debts
           Is the claim subject to offset?                                                        Other. Specify    COLLECTIONS
           UN0
           UYes




           CITY OF TULARE/FINANCIAL CREDIT NETWORK                                            Last4 digits of account number         - - - -                           $ 189.00
           Nonpriority Creditor's Name
                                                                                              When was the debt incurred?
            POSTOFFICEBOX3084
           Number           Street
                                                                                              As of the date you file, the claim is: Check all that apply.
           VISALIA                                           CA            93278
           City                                             State         ZIP   Code          U   Contingent
                                                                                                  Unliquidated
           Who incurred the debt? Check one.                                                  U   Disputed
                  Debtor 1 only
           U      Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
           U      Debtor 1 and Debtor 2 Only
                                                                                              U   Student loans
           U      At least one of the debtors and another
                                                                                              U   Obligations arising out of a separation agreement or divorce that
                                                                                                  you did not report as priority claims
           U      Check i f this claim i s for a community debt
                                                                                              U   Debts to pension or profit-sharing plans, and other similar debts
           Is the claim subject to offset?                                                        Other. Specify     UTILITYCOLLECTIONS
           UN0
           Uves



                                                                                              Last 4 digits of account number         -    -    -     -
           COMMUNITYMEDICAL/PREMIERFINANCIAL SO
           Nonpriority Creditors Name
                                                                                              When was the debt incurred?
           41428 AVENUE 10 1/2, #B
                                                                                              As of the date you file, the claim is: Check all that apply.
            MADERA                                           CA            93636
           City                                             State         ZIP Code            U   Continoent
                                                                                                   Unliquidated
           Who incurred the debt? Check one.                                                  U    Disputed
                  Debtor 1 only
           U      Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
           U      Debtor 1 and Debtor 2 only
                                                                                              U    Student loans
           U      At least one of the debtors and another
                                                                                              U   Obligations arising Out of a separation agreement or divorce that
                                                                                                  you did not report as priority claims
           U Check if this claim is for a community debt
                                                                                              U    Debts to pension or profit-sharing plans, and other similar debts
           Is the claim subject to offset?                                                         Other.Specify     MEDICALCOLLECTIONS
                  No
           Ues




     Official Form 106E/F                                           Schedule ElF: Creditors Who Have Unsecured Claims                                                      page - of_
FiledDebtor
      09/13/19
            1 ELAINE MICHELLE FLORES                                                     Case 19-13894              Case number                                                    Doc 1
                         First Name        Middle Name           Last Name



                     Your NONPRIORITY Unsecured Claims - Continuation Page


    After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                                'Total claim



   F1 ol   DAVID HUMERICKHOUSE DDS/KINGS CREDIT
           Nonpriority Creditots Name
                                                                                                Last 4 digits of account number - - - -                                   $_255.00
                                                                                                When was the debt incurred?
           POST OFFICE BOX 950
           Number                Street
                                                                                                As of the date you file, the claim is: Check all that apply.
           HANFORD                                             CA             93232
           City                                                State         ZIP Code           U    Contingent
                                                                                                     Unliquidated
           Who incurred the debt? Check one.                                                    U    Disputed
            A     Debtor 1 only
           U      Debtor 2 only                                                                 Type of NONPRIORITY unsecured claim:
           Li      Debtor 1 and Debtor 2 only                                                   U    Student loans
           Li     At least one of the debtors and another                                       U    Obligations arising out of a separation agreement or divorce that
                                                                                                     you did not report as priority claims
           U       Check if this claim is for a community debt
                                                                                                U    Debts to pension or profit-sharing plans, and other similar debts
           Is the claim subject to offset?                                                           Other. Specify    DENTAL COLLECTIONS
           UN0
           U Yes


                                                                                                Last dsofaccountnumber_                                                   $ 20 082
            FIRESIDE BANCAVALRYINN LAW GROUP
           Noripriority Creditors Name
                                                                                                When was the debt incurred?
            110 E. WILSHIRE AVE., #212
           Number                Street
                                                                                                As of the date you file, the claim is: Check all that apply.
            FULLERTON                                           CA             92832
           City                                                State         ZIP Code           U    Contingent
                                                                                                     Unliquidated
           Who uncurreu me ueusr              t.ttvotc utte.                                    Li Disputed
                   Debtor   1    only
            U      Debtor 2 only                                                                Type of NONPRIORITY unsecured claim:
            U      Debtor 1 and Debtor 2 only                                                   U    Student loans
            Li     At least one of the debtors and another                                      LI   Obligations arising Out of a separation agreement or divorce that
                                                                                                     you did not report as priority claims
            U      Check if this claim is for a community debt
                                                                                                 U   Debts to pension or profit-sharing plans, and other similar debts
            Is the claim subject to offset?                                                          Other.Specify     DEF.BAL.REPO/LAWSUIT
            UN0
            Ues

                                                                                                                                                                          $6,883.00
                                                                                                 Last 4 digits of account number             -     - -
            INTERNAL REVENUE SVC/PERFORMANT RECOV
            Nonpriority Creditors Name
                                                                                                 When was the debt incurred?
            POST OFFICE BOX 9045
            Number                Street
                                                                                                 As of the date you file, the claim is: Check all that apply.
            PLEASANTON                                           CA            94566
            City                                                State         ZIP Code           U   Contingent
                                                                                                      Unliquidated
            Who incurred the debt? Check one.                                                    U    Disputed
                   Debtor    1   only
            U      Debtor 2 only                                                                 Type of NONPRIORITY unsecured claim:
            U      Debtor 1 and Debtor 2 only                                                    U    Student loans
            U      At least one of the debtors and another                                       U    Obligations arising out of a separation agreement or divorce that
                                                                                                      you did not report as priority claims
            U      Check if this claim is for a community debt
                                                                                                 U    Debts to pension or profit-sharing plans, and other similar debts
            Is the claim subject to offset?                                                           Other. Specify   2014, 2015, 2016, 2018
                    No
            Ues




    Official Form 106E/F                                                Schedule ElF: Creditors Who Have Unsecured Claims                                                  page_of_
FiledDebtor
      09/13/19
            1 ELAINE MICHELLE FLORES                                                  Case 19-13894              Case number ut                                                   Doc 1
                        First Name Last Name
                                          Middle Name



                     Your NONPRIORITY Unsecured Claims - Continuation Page



     After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                               Total claim



                                                                                             Last 4 digits of account number -           -                                    185.00
           ME N ED'S PIZZA/TRIDENT ASSET MANAGEMEN                                                                                                  -                 $
           Nonpriority Creditor's Name
                                                                                             When was the debt incurred?
           10375OLDALABAMARD.,#303
           Number             Street
                                                                                             As of the date you file, the claim is: Check all that apply.
           ALPHARETTA                                        GA             30022
           City                                              State        ZIP Code           U    Contingent
                                                                                             4    Unliquidated
           Who incurred the debt? Check one.                                                 U    Disputed
           11      Debtor 1 only
           U       Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
           U       Debtor 1 and Debtor 2 only                                                U    Student loans
           U       At least one of the debtors and another                                   U    Obligations arising out of a separation agreement or divorce that
                                                                                                  you did not report as priority claims
           U       Check i f this claim Is for a community debt
                                                                                             U    Debts to pension or proft-sharing plans, and other similar debts
           Is the claim subject to offset?                                                   66   Other. Specify    NSFCOLLECTIONS
           LIN0
           UYes




                                                                                             Last4 digits of account number - - - -                                   $32.00
            MINERAL KING RADIOLOGY/BUSI NESS REVENU
           Nonpriority Creditor's Name
                                                                                             When was the debt incurred?
            POST OFFICE BOX 579
                                                                                             As of the date you file, the claim is: Check all that apply.
            BURLINGTON                                        IA            52601
           City                                              Stale         ZIP Code          U    Contingent
                                                                                                  untiquidated
           Who incurred the debt? Check one.                                                 U    Disputed
                   Debtor 1 only
           U       Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
           U       Debtor 1 and Debtor 2 only                                                U    Student loans
           U       At least one of the debtors and another                                   U    Obligations arising out of a separation agreement or divorce that
                                                                                                  you did not report as priority claims
           U       Check i f this claim
                                     - is for a community debt
                                                                                             U    Debts to pension or profit-sharing plans, and other similar debts
           Is the claim subject to offset?                                                   4    Other. Specify    MEDICAL COLLECTIONS
           UNO
            Uves


                           ---.---'-----'----                                                                                                                                  120.00
    115.                                         Last4 digits of account number                                                     -                -
            PROGRESSIVE INSURANCE/THE RECEIVABLE
           Nortpriority Creditor's Name
                                                                                             When was the debt incurred?
            240 EMERY ST.
            Number             Street
                                                                                             As of the date you file, the claim is: Check all that apply.
            BETHLEHEM                                         PA             18015
            City                                             State         ZIP Code           U   Contingent
                                                                                                  Unhiquidated
           Who incurred the debt? Check one.                                                  U   Disputed
                   Debtor 1 only
            U      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
            U      Debtor 1 and Debtor 2 only                                                 U   Student loans
            U      At least one of the debtors and another                                    U   Obligations arising out of a separation agreement or divorce that
                                                                                                  you did not report as priority claims
            U      Check if this claim i s for a community debt
                                                                                              U   Debts to pension or profit-sharing plans, and other similar debts
            Is the claim subject to offset?                                                   4   Other. Specify     INSURANCE COLLECTIONS
            UN0
            U Yes




     Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                    page - of_
Filed Debtor
       09/13/19
             1 ELAINE MICHELLE FLORES                                                   Case 19-13894               Case number (if known)________________________________________ Doc 1
               First Name Middle Name Last Name



                        Your NONPRIORITY Unsecured Claims — Continuation Page


         After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                          Total claim



                                                                                               Last4 digits of account number               -     - -                    $158.00,
    i—' COMCAST/SW CREDIT SYSTEMS
              Nonpnority Creditor's Name
                                                                                               When was the debt incurred?
              4120 INTERNATIONAL PARKWAY, #1100
              Number           Street
                                                                                               As of the date you file, the claim is: Check all that apply.
              CARROLLTON                                       TX             75007
              -
              Cdv                                              State         ZIP Code            l   r.nntinnpnt

                                                                                                     Unliquidated
    ¶         Who Incurred the debt? Check one.                                                U     Disputed
              1      Debtor 1 only
              U      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
              U      Debtor 1 and Debtor 2 only                                                U     Student loans
              U      At least one of the debtors and another                                   U     Obligations arising out of a separation agreement or divorce that
                                                                                                     you did not report as priority claims
              U      Check if this claim Is for a community debt
                                                                                               U     Debts to pension or profit-sharing plans, and other similar debts
              Is the claim subject to offset?                                                        Other. Specity     CABLE COLLECTIONS
              UN0
              U't'es




                                                                                               Last 4 digits of account number         - - - -                           $      621.001,
              RASH CURTIS & ASSOCIATES
              Nonpriority Creditor's Name
                                                                                               When was the debt incurred?
              POST OFFICE BOX 5790
              Number           Street
                                                                                               As of the date you file, the claim is: Check all that apply.
              VACAVILLE                                         CA            95696
              City                                             State         ZIP Code          U     Contingent
                                                                                                     Unliquidated
              Who incurred the debt? Check one.                                                U     Disputed
                     Debtor 1 only
              U      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
              U      Debtor 1 and Debtor 2 only                                                U     Student loans
              U      At least one of the debtors and another
                                                                                               U     Obligations arising out of a separation agreement or divorce that
                                                                                                     you dtd not report as prtorlty claims
              U      Check if this claim is for a community debt
                                                                                                U    Debts to pension or profit-sharing plans, and other similar debts
              Is the claim subject to offset?                                                        Other. Specity     COLLECTIONS
              UNO
              U Yes


              SHYAM BHASKAR, MD/FINANCIAL CREDIT NETW                                           Last4 digits of account number         - - - -
              Nonpriority Creditor's Name
                                                                                               When was the debt incurred?
               POST OFFICE BOX 3084
              Number           Street
                                                                                               As of the date you file, the claim is: Check all that apply.
              VISALIA                                           CA             93278
              City                                             State         ZIP Code           U    Contingent
                                                                                                     Unliquidated
              Who incurred the debt? Check one.                                                 U    Disputed
                     Debtor 1 only
              U      Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
              U      Debtor I and Debtor 2 only                                                 ri     tUUOttL IUdtIO

              U      At least one of the debtors and another
                                                                                                u    Obligations arising out of a separation agreement or divorce that
                                                                                                     you did not report as priority claims
              U      Check if this claim is for a community debt
                                                                                                U    Debts to pension or profit-sharing plans, and other similar debts
              Is the claim subject to offset?                                                        Other. specity     MEDICAL COLLECTIONS
              UN0
              UYes




        Official Form 106E/F                                           Schedule ElF: Creditors Who Have Unsecured Claims                                                     page - of
Filed Debtor
       09/13/19
             1 ELAINE MICHELLE FLORES                                                   Case 19-13894               Case number (irknomn)__________________________                   Doc 1
                First Name Middle Name Last Name


           T1W            Your NONPRIORITY Unsecured Claims                      —   Continuation Page



         After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                              Total claim


    ii
    '—
              STATE OF CALIFORNIA FRANCHISE TAX BOARD                                           Last4 digits of account number         —    —     —    —
                                                                                                                                                                             _183.00
                                                                                                                                                                         $
             Nonpriority Creditor's Name
                                                                                                When was the debt incurred?
              POST OFFICE BOX 942867
             Number            Street
                                                                                                As of the date you file, the claim is: Check all that apply,
              SACRAMENTO                                       CA             94267
             City                                              State         ZIP Code           U    contingent
                                                                                                     Unliquidated
             Who incurred the debt? Check one.                                                  U    Disputed
                     Debtor 1 Only
              U      Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
              U      Debtor 1 and Debtor 2 only
                                                                                                o    Student loans
              U      At least one of the debtors and another
                                                                                                U    Obligations arising out of a separation agreement or divorce that
                                                                                                     you dtd not report as priority claims
              U      Check if this claim is for a community debt
                                                                                                U    Debts to pension or profit-sharing plans, and other similar debts
              Is the claim subject to offset?                                                   66   Other. Specify   2018 TAX DEBT
                     No
              UYes




              TWO JINN/TITAN RECEIVABLES                                                        Last 4 digits of account number        —          —                      $    2,380.00
              Nonpriority Creditor's Name
                                                                                                When was the debt incurred?
              7700 IRVINE CENTER DR., #800
              Number           Street
                                                                                                As of the date you file, the claim is: Check all that apply.
              IRVINE                                            CA            92618
              City                                             State         ZIP Code           U    Contingent
                                                                                                     Unliquidated
             Who incurred the debt? Check one.
                                                                                                U    Disputed
                     Debtor 1 only
              U      Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
              U      Debtor 1 and Debtor 2 only
                                                                                                U    Student loans
              U      At least one of the debtors and another
                                                                                                U    Obligations arising out of a separation agreement or divorce that
                                                                                                     you did not report as priority claims
              U      Check if this claim is for a community debt
                                                                                                U    Debts to pension or profit-sharing plans, and other similar debts
              Is the claim subject to offset?                                                        Other. Specify   COLLECTIONS
                     No
              UVes


                                                                                                                                                                         $15,000.
                                                                                                Last 4 digits of account number — - —
              VALLEY OAKIMEDEROS,SOARES & ORMONDE                                                                                                      —



              Nonpriority Creditor's Name
                                                                                                When was the debt incurred?
              POST OFFICE BOX 29
              Number           Street
                                                                                                As of the date you file, the claim is: Check all that apply.
              TULARE                                           CA             93275
              City                                             State         ZIP Code           U    Contingent
                                                                                                     Unliquidated
             Who incurred the debt? Check one.                                                  U    Disputed
                     Debtor 1 only
              U      Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
              U      Debtor 1 and Debtor 2 only
                                                                                                U    Student loans
              U      At least one of the debtors and another
                                                                                                U    Obligations arising out of a separation agreement or divorce that
                                                                                                     you did not report as priority claims
              U      Check if this claim is for a community debt
                                                                                                U    Debts to pension or profit-sharing plans, and other similar debts
              Is the claim subject to offset?                                                        Other. Specify   DEF.BAL.REPO/LAWSUIT
              UN0
              Ues




     Official Form 106E/F                                              Schedule ElF: Creditors Who Have Unsecured Claims                                                 page     —   of_
FiledDebtor
      09/13/19
            1 ELAI NE MICHELLE FLORES                                   Case 19-13894                  Case number (il<eown)______________________________             Doc 1
              First Name Middle Name Last Name


                   List Others to Be Notified About a Debt That You Already Listed


     5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts I or 2. For
        example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts I or
        2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
        additional creditors here. If you do not have additional persons to be notified for any debts in Parts I or 2, do not fill out or submit this page.

           GRANT MERCANTILE AGENCY                                             On which entry in Part I or Part 2 did you list the original creditor?
          Name

           POST OFFICE BOX 658                                                 Line    4.1   of (Check one):   LI   Part 1: Creditors with Priority Unsecured Claims
          Number        Street                                                                                 iiil Part 2: Creditors with Nonpriority Unsecured Claims

                                                                               Last 4 digits of account number - - - -
           OAKH U RST                           CA        93644
          City -                                State        ZtP Code

           FBCS                                                                On which entry in Part 1 or Part 2 did you list the original creditor?
          Name

           3515 N. RIDGE RD. #200                                              Line    4.3   of (Check one): LI Part 1: Creditors with Priority Unsecured Claims
          Number        Street                                                                                      Part 2: Creditors with Nonpriority Unsecured
                                                                               Claims

           WICHITA                               KS        67205               Last 4 digits of account number
          City                                  State        ZIP Code                                                 -    -        -



            ame                                                            /          il
        6OT
          Number        Street
                                      o          3 (4                          Lin''L_of (Check one):          LI   Part 1: Creditors with Priority Unsecured Claims
                                                                                                               l3f Part 2: Creditors with Nonpriority Unsecured
                                                                               Claims

                                                                               Last 4 digits of account number - - - -
          City                                  State        ZIP Code

                                                                               On which entry in Part I or Part 2 did you list the original creditor?
         Name
       LjoSo E
          Number
                       ,c..O41-() ,..j
                        Street
                                           Qsv\c!QJ...                         Line..LLof (Checkone): LI,Parti: Creditorswith Priority Unsecured Claims
                                                                                                                    Part 2: Creditors with Nonpriority Unsecured
                                                                               Claims

                                                                               Last 4 digits of account number - - - -
          City                                  State

                                                                               On which entry in Part I or Part 2 did you list the original creditor?
          Name

                                                                               Line          of (Check one): LI Part 1: Creditors with Priority Unsecured Claims
          Number        Street                                                                                 LI Part 2: Creditors with Nonpriority Unsecured
                                                                               Claims

                                                                               Last 4 digits of account number - - - -
          City                                  State        ZtP Code

                                                                               On which entry in Part 1 or Part 2 did you list the original creditor?
          Name

                                                                               Line          of (Check one):   LI   Part 1: Creditors with Priority Unsecured Claims
          Number        Street                                                                                 LI   Part 2: Creditors with Nonpriority Unsecured
                                                                               Claims

                                                                               Last 4 digits of account number
          City                                  State        ZIP Code


                                                                               On which entry in Part I or Part 2 did you list the original creditor?


                                                                               Line          of (Check one):   LI   Part 1: Creditors with Priority Unsecured Claims
          Number        Street
                                                                                                               LI Part 2: Creditors with Nonpriority Unsecured
                                                                               Claims


          City                                  State        ZIP Code
                                                                               Last 4 digits of account number - - -



    Official Form 106E/F                                Schedule ElF: Creditors Who Have Unsecured Claims                                                   page - of
FiledDebtor
      09/13/19
            1 ELAINE MICHELLE FLORES                                  Case 19-13894                  Case number   (if                                Doc 1
              First Name Middle Name Last Name



     ITi        Add the Amounts for Each Type of Unsecured Claim


     6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
         Add the amounts for each type of unsecured claim.




                                                                                            Total claim


     Total claims 6a. Domestic support obligations
                                                                                             $                           0.00
     from Part I
                       Taxes and certain other debts you owe the
                       government                                                            s                 7,066.00

                       Claims for death or personal injury while you were
                       intoxicated
                                                                                             $                           0.00

                        Other. Add all other priority unsecured claims.
                        Write that amount here.                                                                          0.00


                        Total. Add lines 6a through 6d.
                                                                                                               7,066.00
                                                                                        I    $


                                                                                            Total claim


      Total claims 6f. Student loans                                              6f.
                                                                                             $_0.00
      from Part 2
                    6g. Obligations arising out of a separation agreement
                        or divorce that you did not report as priority
                        claims                                                    6g.            $_______________________

                    6h. Debts to pension or profit-sharing plans, and other
                        similar debts                                             6h.        $                           0.00

                    6i. Other. Add all other nonpriority unsecured claims.
                        Write that amount here.                                             +$                51,282.00


                       Total. Add lines 6f through 6i.                            6j.
                                                                                                 $     _51,282.00




      Official Form 106EIF                               Schedule ElF: Creditors Who Have Unsecured Claims                                      page - of
Filed 09/13/19                                                                 Case 19-13894                                                                            Doc 1


      Debtor             ELAINE MICHELLE FLORES
                         First Name                 Middle Name                Last Name

      Debtor 2
      (Spouse If filing) First Name                 Middle Name                Last Name


      United States Bankruptcy Court for the: Eastern District of California

      Case number
      (If known)                                                                                                                                   U   Check if this is an
                                                                                                                                                       amended filing



    Official Form 106G
    Schedule G: Executory Contracts and Unexpired Leases                                                                                                        12/15

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
    additional pages, write your name and case number (if known).


            Do you have any executory contracts or unexpired leases?
                   No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
            U      Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 1 O6AIB).

            List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
            example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
            unexpired leases.



            Person or company with whom you have the contract or lease                                  State what the contract or lease is for


     2.1

            Name

            Number           Street


            City                                State      ZIP Code

     2.2.
            Name




            City                                State      ZIP Code
     2.4
            Name

            Number           Street


            City                                State      ZIP Code

     2.5
            Name

            Number           Street

                                                State      ZIP Code


     Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                             page 1 of_
Filed 09/13/19                                                                       Case 19-13894                                                           Doc 1
     Debtor 1               ELAINE MICHELLE FLORES                                                            Case number (If mown)___________________________
                             First Name      Middle Name              Last Name


                            Additional Page if You Have More Contracts or Leases

                   Person or company with whom you have the contract or lease                              What the contract or lease is for

           .
     122

                   Name


                   Number          Street


                   City                                    State     ZIP Code




                   Name


                   Number          Street


                   City                                    State     ZIP Code




                   Name


                   Number          Street


                   City                                    State     ZIP Code


      2.

                   Name


                   Number          Street


                   City                                    State     ZIP Code


      2.

                   Name


                   Number          Street


                   City                                    State     ZIP Code


     12   ..

                   Name


                   Number           Street


                   CIty                                    State      ZIP Code


      2.       =
                   Name


                   Number           Street


                   City                                    State      ZIP Code


      2.

                    Name


                    Number          Street


                    City                                   State      ZIP Code



    Official Form 1 06G                                            Schedule G: Executory Contracts and Unexpired Leases                           page - of -
Filed 09/13/19                                                                          Case 19-13894                                                                          Doc 1


      Debtor   1          ELAINE MICHELLE FLORES
                              First Name                    Middle Name                  Last Name

      Debtor 2
      (Spouse, if filing) First Name                        Middle Name                  Last Name


      United States Bankruptcy Court for the: Eastern District of California

      Case number
      (If known)
                                                                                                                                                               Check if this is an
                                                                                                                                                               amended filing


    Official Form 106H
    Schedule H: Your Codebtors                                                                                                                                             12/15

    Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
    are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
    and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
    case number (if known). Answer every question.

          Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
           UNo
                   Yes
           Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
           Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           U       No. Go to line 3.
                   Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

                         No
                   U     Yes. In which community state or territory did you live?                                 . Fill in the name and current address of that person.



                         Name of your spouse, former spouse, or legal equivalent



                         Number               Street



                         city                                             State                      ZtP code


           In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
           shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
           Schedule D (Official Form I 06D), Schedule ElF (Official Form I O6EIF), or Schedule G (Official Form 1060). Use Schedule D,
           Schedule ElF, or Schedule G to fill out Column 2.

             ColUmn 1: Your codebtor                                                                                      Column 2: The creditor to whom you owe the debt

                                                                                                                          Check all schedules that apply:

    Ei1        STELLA FLORES
               Name
                                                                                                                           U    Schedule 0, line
                                                                                                                                Schedule E/F, line   4.11
               Number                Street                                                                                Ll   Schedule G, line

               City                                                           State                    ZIP code



               Name
                                                                                                                           U    Schedule 0, line
                                                                                                                           U    Schedule E/F, line
               Number                Street                                                                                U    Schedule C, line

               City                                                           State                    ZIP Code


                                                                                                                           U    Schedule D, line
               Name
                                                                                                                           U    Schedule E/F, line
               Number                Street                                                                                U    Schedule C, line

               City                               .    .                      State                    ZIP Code



     Official Form 106H                                                               Schedule H: Your Codebtors                                                  page 1 of
Filed 09/13/19                                                          Case 19-13894                                                                   Doc 1
    Debtor 1        ELAINE MICHELLE FLORES                                                       Case number
                    First Name      Middle Name   Last Name




                    Additional Page to List More Codebtors


          Column 1: Your codebtor                                                                     Column 2: The creditor to whom you owe the debt

                                                                                                      Check all schedules that apply:


           Name
                                                                                                       U   Schedule D, line
                                                                                                       U   Schedule E/F, line

           Number          Street                                                                      U   Schedule G, line


           City                                        State                        ZIP Code



           Name
                                                                                                       U   Schedule D, line -
                                                                                                       U   Schedule E/F, line
                                                                                                       U   Schedule G, line -


           City                                        State                        ZIP Code

    [31
     .
           Name
                                                                                                       U   Schedule D, line   -



                                                                                                       U   Schedule E/F, line
           Number          Street                                                                      U   Schedule G, line   -




           City                                        State                        ZIP Code



    R3     Name
                                                                                                       U   Schedule D, line
                                                                                                                              -


                                                                                                       U   Schedule ElF, line
           Number          Street                                                                      U   Schedule G, line   -




           City                                         State                       ZIP Code



           Name
                                                                -                                      U   Schedule 0, line
                                                                                                       U   Schedule E/F, line
           Number          Street                                                                      U   Schedule G, line


           City                                         State                       ZIP Code



           Name
                                                                                                       U   Schedule D, Hne
                                                                                                       U   Schedule ElF, line
           Number          Street                                                                      U   Schedule G, line


           City                                         State                       ZIP Code



           Name
                                                                                                       U   Schedule D, line
                                                                                                       U   Schedule ElF, line
           Number          Street                                                                      U   Schedule G, line


           City                                         State                       ZIP Code



           Name
                                                                                                       U   Schedule D, line
                                                                                                       U   Schedule E/F, line
           Number          Street                                                                      U   Schedule G, line


     L

   Official Form 106H                                               Schedule H: Your Codebtors                                          page - of_
Filed 09/13/19                                                                 Case 19-13894                                                                         Doc 1



      Debtor   1          ELAINE MICHELLE FLORES
                          First Name             Middle Name                   Last Name

      Debtor 2
      (Spouse, i f filing) First Name            Middle Name                   Last Name


      United States Bankruptcy Court for the: Eastern District of California

      Case number                                                                                              Check if this is:
      (If known)
                                                                                                               U     An amended filing
                                                                                                               U     A supplement showing postpetition chapter 13
                                                                                                                     income as of the following date:
    Official Form 1061                                                                                               MM / DD/ YYYY

    Schedule I: Your Income                                                                                                                                  12/15

    Be as complete and accurate as possible. If two married people are filing together (Debtor I and Debtor 2), both are equally responsible for
    supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
    If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
    separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


                         Describe Employment


     1.   Fill in your employment
          information.                                                               Debtor I                                   Debtor 2 or non-filing spouse

          If you have more than one job,
          attach a separate page with
          information about additional         Employment status                   56 Employed                                  U    Employed
          employers.                                                               U Not employed                               U    Not employed

          Include part-time, seasonal, or
          self-employed work.
                                                                                 LEGAL PROCESSING CLERK
          Occupation may include student Occupation
          or homemaker, if it applies.
                                               Employer's name                   TULARE COUNTY SUPERIOR                   Qu&c

                                               Employer's address                221 S. MOONEY BLVD.
                                                                                  Number Street                               Number Street




                                                                                 VISALIA                 CA     93291
                                                                                  City              State ZIP Code            City                  State ZIP Code

                                               How long employed there?               18 YEARS


                         Give Details About Monthly Income

          Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
          spouse unless you are separated.
          If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
          below. If you need more space, attach a separate sheet to this form.

                                                                                                           For Debtor I       For Debtor 2 or
                                                                                                                              non-filing spouse

     • 2. List monthly gross wages, salary, and commissions (before all payroll
           deductions). If not paid monthly, calculate what the monthly wage would be               2.    $_2,710.79               $__________
           Estimate and list monthly overtime pay.                                                  3.+$                      +$_____


           Calculate gross income. Add line 2 + line 3.                                             4.    $_2,710.79               $__________



     Official Form 1061                                                   Schedule I: Your Income                                                         page 1
Filed 09/13/19                                                                              Case 19-13894                                                                                        Doc 1
    Debtor 1        ELAINE MICHELLE FLORES                                                                                       Case number
                                                                 I
                      First Name         Middle Name                 Last Name




                                                                                                                                For Debtor I          For Debtor 2 or
                                                                                                                                                      non-f iling

        CopyIine 4 he re ............................................................................................... 4.     $_2,710.79               $__________


     5. List all payroll deductions:

         5a. Tax, Medicare, and Social Security deductions                                                              5a.     $_259.95                 $_____________
         5b. Mandatory contributions for retirement plans                                                                       $_268.28                 $_____________
               Voluntary contributions for retirement plans                                                             5c.     $____________            $_____________

         5d. Required repayments of retirement fund loans                                                               5d.     $____________            $_____________

         5e. Insurance                                                                                                  5e.     $ _89.22                 $_____________
         5f. Domestic support obligations                                                                               5f.     $                        $_____________

         5g. Union dues                                                                                                 5g.     $ _36.95                 $____________

         5h. Other deductions. Specify:                                                                                 5h. + $____________       + $_____________

      6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.                                     6.     $     654.40             $_____________

      7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                                             7.     $_2,056.39               $____________


      8. List all other income regularly received:
          Ba. Net income from rental property and from operating a business,
              profession, or farm
               Attach a statement for each property and business showing gross
               receipts, ordinary and necessary business expenses, and the total                                                                         $______________
                                                                                                                                $_____________
               monthly net income.                                                                                      Ba.
                Interest and dividends                                                                                  8b.     $____________            $_____________
                Family support payments that you, a non-filing spouse, or a dependent
                regularly receive
                Include alimony, spousal support, child support, maintenance, divorce
                                                                                                                                                         $______________
                settlement, and property settlement.                                                                    Bc.

                Unemployment compensation                                                                               8d.     $                        $____________
                Social Security                                                                                          Be. . $____________             $_____________

                Other government assistance that you regularly receive
                Include cash assistance and the value (if known) of any non-cash assistance
                that you receive, such as food stamps (benefits under the Supplemental
                Nutrition Assistance Program) or housing subsidies.
                Specify:                                                                  8f.                                   $_____________           $______________

           Bg. Pension or retirement income                                                                                     $____________            $_____________

                Other monthly income. Specify:                                                                           8h. + $____________           + $_____________

      9. Add all other income. Add lines Ba + Bb + Bc + Bd + Be + Sf +Bg + Bh.                                            9.    $
                                                                                                                                                 II      $
                                                                                                                                                                              I
     10. Calculate monthly income. Add line 7 + line 9.                                                                                                                                   2 056.39
                                                                                                                                $_2    056.39 +           $                       = $       ,

        Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.                                        10.

     11. State all other regular contributions to the expenses that you list in Schedule J.
         Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
         friends or relatives.
         Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
         Specify:                                                                                                                                                       11.+ $___________

      12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
                                                                                                                                                                        12.         $      2,056.39
         Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies
                                                                                                                                                                                    Combined
                                                                                                                                                                                    monthly income
       13. Do you expect an increase or decrease within the year after you file this form?
                No.
           U Yes. Explain:


     Official Form 1061                                                                   Schedule I: Your Income                                                                       page 2
Filed 09/13/19                                                                    Case 19-13894                                                                        Doc 1



         Debtor   1        ELAINE MICHELLE FLORES                                                              Check if this is:
                             Fast Name              Middle Name                   Last Name

         Debtor   2
         (Spouse, if filing) First Name             Middle Name                   Last Name
                                                                                                               U   An amended filing
                                                                                                               U   A supplement showing postpetition chapter 13
         United States Bankruptcy Court for the: Eastern District of California                                    expenses as of the following date:

         Case number                                                                                               MM / DD/ YYYY
         (If known)




     Official Form 106J
     Schedule J: Your Expenses                                                                                                                                    12/15

     Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
     information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
     (if known). Answer every question.

                           Describe Your Household

    1.    Is this a joint case?

          RJ    No. Go to line 2.
          U     Yes. Does Debtor 2 live in a separate household?

                       UNo
                       U Yes. Debtor 2 must file Official Form 1 06J-2, Expenses for Separate Household of Debtor 2.
    2.     Do you have dependents?                 Ud   No                                  Dependent's relationship to                  Dependent's   Does dependent live
           Do not list Debtor 1 and                U    Yes. Fill out this information for Debtor I or Debtor 2                          age           with you?
           Debtor 2.                                    each dependent
                                                                                                                                                       UNo
           Do not state the dependents'
           names.
                                                                                                                                                       U    Yes

                                                                                                                                                       UNo
                                                                                                                                                       U    Yes

                                                                                                                                                       UNo
                                                                                                                                                       U    Yes

                                                                                                                                                       UNo
                                                                                                                                                       U    Yes

                                                                                                                                                       UN0
                                                                                                                                                       UYes

     3. Do your expenses include
                                                        No
        expenses of people other than
        yourself and your dependents?                   Yes


    ITW                  Estimate Your Ongoing Monthly Expenses

     Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
     expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
     applicable date.
     Include expenses paid for with non-cash government assistance if you know the value of
                                                                                                                                            Your expenses
     such assistance and have included it on Schedule I: Your Income (Official Form 1061.)

         4. The rental or home ownership expenses for your residence. Include first mortgage payments and
            any rent for the ground or lot.                                                                                        4.

             If not included in line 4:
                      Real estate taxes                                                                                            4a.     $_______________________

                      Property, homeowner's, or renter's insurance                                                                 4b.     $_______________________

                      Home maintenance, repair, and upkeep expenses                                                                4c.     $_______________________

                      Homeowner's association or condominium dues                                                                  4d.     $_____________________


    Official Form 1 06J                                                 Schedule J: Your Expenses                                                             page 1
Filed 09/13/19                                                           Case 19-13894                                                                    Doc 1

     Debtor 1        ELAI NE MICHELLE FLORES                                                   Case number   (if known)_____________________________
                     First Name     Middle Name        Last Name




                                                                                                                              Your expenses


                                                                                                                              $_____________________
     5. Additional mortgage payments for your residence, such as home equity loans                                 5.

     6. Utilities:
          6a.   Electricity, heat, natural gas                                                                     6a.        $               125.00
          6b.   Water, sewer, garbage collection                                                                              $_35.00
                Telephone, cell phone, Internet, satellite, and cable services                                     6c,        $               160.00
                Other. Specify:                                                                6d.                            $_______________________

     7. Food and housekeeping supplies                                                                             7.         $_310.00
     B.   Childcare and children's education costs                                                                 8.         $____________________

     9.   Clothing, laundry, and dry cleaning                                                                      9.         $               105.00
    10.   Personal care products and services                                                                      10.        $_112.00
    11.   Medical and dental expenses                                                                              ii.        $               100.00
    12.   Transportation. Include gas, maintenance, bus or train fare.
                                                                                                                              $_265_00
          Do not include car payments.                                                                             12.

    13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                                  $____________________

          Charitable contributions and religious donations                                                         14.        $               250.00

    15.   Insurance.
          Do not include insurance deducted from your pay or included in lines 4 or 20.

          15a. Life insurance                                                                                      15a.       $____________________

          15b. Health insurance                                                                                               $_______________________

                Vehicle insurance                                                                                  15c.       $_______________________

          15d. Other insurance. Specify:                                                                           15d.       $_______________________


    16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
          Specify:                                                                             16.                            $_____________________

    17. Installment or lease payments:

                Car payments for Vehicle 1                                                                         ha. $_______________________

                Car payments for Vehicle 2                                                                         17b. $_____________________

                Other. Specify:                                                                                    17C, $_____________________

                Other. Specify:                                                                                    17d. $_______________________

    18. Your payments of alimony, maintenance, and support that you did not report as deducted from
        your pay on line 5, Schedule!, Your Income (Official Form 1061).
                                                                                                                        18. $____________________

    19.   Other payments you make to support others who do not live with you.

          Specify:                                                                                                      19.   $_____________________

    20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule 1: Your Income.

                Mortgages on other property                                                                        20a. $_____________________

                Real estate taxes                                                                                  20b. $_______________________

                Property, homeowner's, or renter's insurance                                                       20c. $_______________________

                Maintenance, repair, and upkeep expenses                                                           20d. $_______________________

                Homeowner's association or condominium dues                                                        20e. $_______________________



    Official Form 106J                                             Schedule J: Your Expenses                                                     page 2
Filed 09/13/19                                                          Case 19-13894                                                            Doc 1
     Debtor I       ELAINE MICHELLE FLORES                                                        Case number
                     First Name    Middle Name        Last Name




         Other. Specify:      WORK MEALS                                                                         21.   +              50.00

         Calculate your monthly expenses.

                Add lines 4 through 21.                                                                         22a,   $_2,0.12.00
                Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                 22b.   $____________________

                Add line 22a and 22b. The result is your monthly expenses.                                      22c.   $           2,012.00


    23. Calculate your monthly net income.
                                                                                                                           $_2,056.39
                Copy line 12 (your combined monthly income) from Schedule I.                                    23a

                Copy your monthly expenses from line 22c above.                                                 23b.   -$          2,012.00

                Subtract your monthly expenses from your monthly income.
                                                                                                                           $_44.39
                The result is your monthly net income.                                                          23c




    24. Do you expect an increase or decrease in your expenses within the year after you file this form?

        For example, do you expect to finish paying for your car loan within the year or do you expect your
        mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

        66   No.
        U    Yes.      Explain here:




    Official Form 106J                                            Schedule J: Your Expenses                                             page 3
Filed 09/13/19                                                                 Case 19-13894                                                                                       Doc 1


   Debtor 1            ELAINE MICHELLE FLORES
                       First Name                  Middle Name              Last Name

   Debtor 2
   (Spouse, if fUing) First Name                   Middle Name              Last Name


   United States Bankruptcy Court for the: Eastern District of California

   Case number
   (If known)
                                                                                                                                                            LJ   Check if this is an
                                                                                                                                                                 amended filing



     Official Form 106Dec
     Declaration About an Individual Debtor's Schedules                                                                                                                    12/15


     If two married people are filing together, both are equally responsible for supplying correct information.

     You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
     obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
     years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




                        Sign Below



           Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No
           Ud   Yes.      Name of person       KAREN ACORD                                              Attach Bankruptcy Petition Preparer's Notice, Declaration, and
                                                                                                        Signature (Official Form 119).




           Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
           that they are true and correct.




                                                                        X
              Signature of Debt r 1                                             Signature of Debtor 2


              Date_________                                                     Date
                     MM/ DO         I   YYYY                                            MMI 00 / YYYY




      Official Form 1 O6Dec                                      Declaration About an Individual Debtor's Schedules
Filed 09/13/19                                                                 Case 19-13894                                                                       Doc 1



      Debtor   1          ELAINE MICHELLE FLORES
                             First Name              Middle Name               Last Name

      Debtor   2
      (Spouse, If filing) First Name                 Middle Name               Last Name


      United States Bankruptcy Court for the: Eastern District of California

      Case number
       (if known)                                                                                                                          U   Check if this is an
                                                                                                                                               amended filing




     Official Form 107
     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                         04/19

     Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
     information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
     number (if known). Answer every question.


     •n                  Give Details About Your Marital Status and Where You Lived Before


          What is your current marital status?

            U      Married
                   Not married


           During the last 3 years, have you lived anywhere other than where you live now?

           UN0
           i1' Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
                     Debtor 1:                                          Dates Debtor I     Debtor 2:                                             Dates Debtor 2
                                                                        lived there                                                              lived there


                                                                                           U   Same as Debtor   1                               U   Same as Debtor    1


                         2047 BELLA OAKS                                From                                                                        From
                      Number              Street                                                umber Street
                                                                        To                                                                          To



                         TULARE                    CA 93274
                      City                         State ZIP Code                              City                     State ZIP Code

                                                                                           U   Same as Debtor   1                               U   Same as Debtor    1


                                                                        From                                                                        From
                      Number              Street                                               Number Street
                                                                        To                                                                          To




                      City                         State ZIP Code                              City                     State   ZIP Code


       3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
          states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
                    No
            U       Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




     •Ti                 Explain the Sources of Your Income

    Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 1
Filed 09/13/19                                                                   Case 19-13894                                                                                   Doc 1

    Debtor 1        ELAINE MICHELLE FLORES                                                                        Case number   (Ytcnown)__________________________
                    First Name      Middle Name             Last Name




     4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
         Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
         If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

          UNo
          66   Yes. Fill in the details.

                                                                   Debtor 1'                                                Debtor 2

                                                                   Sources of income           Gross Income                 Sources of income           Gross income
                                                                   Check all that apply.       (before deductions and       Check all that apply.       (before deductions and
                                                                                               exclusions)                                              exclusions)

                                                                    U   Wages, commissions,                                 U   Wages, commissions,
                From January 1 of current year until                                           $                                bonuses, tips
                                                                        bonuses, tips
                the date you filed for bankruptcy:
                                                                    U   Operating a business                                U   Operating a business


                                                                        wages, commissions,                                 U   Wages, commissions,
                For last calendar year:
                                                                        bonuses, tips          $            30,262.00           bonuses, tips           $________________
                (January ito December 31,2018_)                  U      Operating a business                                U   Operating a business
                                                  YYyY


                                                                        Wages', commissions,                                U   wages, commissions,
                For the calendar year before that:                                                                              bonuses, tips
                                                                        bonuses, tips
                                                                                                   $_33,738.00                                          $__________________
                                         ___________)
                (January ito December 31,2017                      U    Operating a business                                U    Operating a business
                                                  YYYY



      5. Did you receive any other income during this year or the two previous calendar years?
          Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
         unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
         gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

          List each source and the gross income from each source separately. Do not include income that you listed in line 4.

          Gd   No
          U    Yes. Fill in the details.

                                                                    Debtor I                                                  Debtor2

                                                                    Sources of income              Gross income from          Sources of income         Gross income from
                                                                    Describe below,                each source                Describe below,           each source
                                                                                                   (before deductions and                               (before deductions and
                                                                                                   exclusions)                                          exclusions)



                 From January 1 of current year until                                                                                                   $
                 the date you filed for bankruptcy:
                                                                                                                                                        $
                                                                                               $                                                        $


                 For last calendar year:                                                       $                                                        $

                 (January ito December 31, 2 0 1 8                                             $                                                        $
                                                   YYvv
                                                                                                                                                        $



                 For the calendar year before that:                                            $                                                        $

                 (January ito December 31,2017                                                 $                                                        $
                                                   YYYy
                                                                                               $                                                        $




     Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 2
Filed 09/13/19                                                                    Case 19-13894                                                                     Doc 1

    Debtor 1        ELAINE MICHELLE FLORES                                                                   Case number
                     flrst Name        Middle Name              Last Name




    •ifl            List Certain Payments You Made Before You Filed for Bankruptcy



     6. Are either Debtor l's or Debtor 2's debts primarily consumer debts?

           U     No. Neither Debtor I nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                     "incurred by an individual primarily for a personal, family, or household purpose."
                     During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

                     U     No. Go to line 7.

                     U     Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                                total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                                child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

           L?i   Yes. Debtor I or Debtor 2 or both have primarily consumer debts.
                     During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                      66   No. Go to line 7.

                      U    Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                                creditor. Do not include payments for domestic support obligations, such as child support and
                                alimony. Also, do not include payments to an attorney for this bankruptcy case.


                                                                                 Dates of      Total amount paid       Amount you still owe   Was this payment for...
                                                                                 payment


                                                                                                                                              U Mortgage
                             Creditor's Name
                                                                                                                                              U Car
                             Number Street                                                                                                    U Credit card
                                                                                                                                              U Loan repayment
                                                                                                                                              U Suppliers or vendors
                             City                    State           ZIP Code
                                                                                                                                              U Other


                                                                                                                      $                       U Mortgage
                             Creditor's Name
                                                                                                                                              U Car
                             Number Street
                                                                                                                                              U Credit card
                                                                                                                                              U Loan repayment
                                                                                                                                              U Suppliers or vendors
                                                                                                                                              U Other
                             City                    State           ZIP Code




                                                                                                                                              U Mortgage
                              Creditor's Name
                                                                                                                                              U Car
                              Number Street
                                                                                                                                              U Credit card
                                                                                                                                              U Loan repayment
                                                                                                                                              U Suppliers or vendors
                                                                                                                                              U Other
                              City                   State            ZIP Code




     Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                         page 3
Filed 09/13/19                                                             Case 19-13894                                                                         Doc 1

    Debtor 1        ELAINE MICHELLE FLORES                                                              Case number
                        First Name   Middle Name           Last Name




     7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
        Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
          corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
          agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
          such as child support and alimony.

               No
          U    Yes. List all payments to an insider.
                                                                           Dates of     Total amount      Amount you still Reason for this payment
                                                                           payment      paid              owe



                insiders Name



                Number Street




                 City                              State   ZIP Code




                 Insiders Name


                 Number Street




                 City                              Stale   ZIP Code


      8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
          an insider?
          Include payments on debts guaranteed or cosigned by an insider.

               No
          U    Yes. List all payments that benefited an insider.

                                                                          Dates of       Total amount      Amount you still Reason for this payment
                                                                          payment        paid              owe               Include creditor's name



                 tnsiders Name



                 Number Street




                 City                              State    ZIP Code




                 Insider's Name



                 Number Street




                 City                              State    ZIP Code




     Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page 4
Filed 09/13/19                                                                   Case 19-13894                                                                           Doc 1

    Debtor   1        ELAI NE MICHELLE FLQRES                                                                   Case number   (if knows)______________________________
                      First Name         Middle Name          Last Name




                      Identify Legal Actions, Repossessions, and Fpreclosures

         Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
         List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
         and contract disputes.

         56      No
         U       Yes. Fill in the details.
                                                                     Nature of the case                   Court or agency                              Status of the case



                  Case title____________________________________                                         Court Name
                                                                                                                                                       U   Pending

                                                                                                                                                       U   On appeal

                                                                                                         Number Street                                 U   Concluded

                  Case number
                                                                                                         City                    State   ZIP code




                  Case title_______________________________                                              Court Name
                                                                                                                                                       U   Pending

                                                                                                                                                       U   On appeal

                                                                                                         Number Street                                 U   Concluded

                  Case number
                                                                                                         City                    State   ZIP Code



         Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
         Check all that apply and fill in the details below.

                 No. Go to line 11.
             U   Yes. Fill in the information below.

                                                                               Describe the property                                      Date       Value of the property




                        Creditors Name



                        Number Street                                           Explain what happened

                                                                                U    Property was repossessed.
                                                                                U    Property was foreclosed.
                                                                                U    Property was garnished.
                        City                           State ZIP Code           U    Property was attached, seized, or levied.

                                                                                Describe the property                                      Date       Value of the propert




                        Creditors Name



                        Number Street
                                                                                Explain what happened

                                                                                U    Propertywas repossessed.
                                                                                U    Property was foreclosed.

                                                       State ZIP Code
                                                                                U    Property was garnished.
                        City
                                                                                U    Property was attached, seized, or levied.




     Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 5
Filed 09/13/19                                                                       Case 19-13894                                                                            Doc 1

    Debtor   1           ELAINE MICHELLE FLORES                                                                   Case number
                         First Name    Middle Name            Last Name




         Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
         accounts or refuse to make a payment because you owed a debt?

                 No
         U       Yes. Fill in the details.

                                                                          Describe the action the creditor took                      Date action       Amount
                                                                                                                                     was taken
                 Creditors Name                                                         -                              --        -



                 Number Street




                 City                            State ZIP Code          Last 4 digits of account number: XXXX—_ - - -


         Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
         creditors, a court-appointed receiver, a custodian, or another official?

                 No
             U   Yes


     •ni                 List Certain Gifts and Contributions


         Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

                 No
             U   Yes. Fill in the details for each gift.


                   Gifts with a total value of more than $600             Describe the gifts                                         Dates you gave          Value
                   per person                                                                                                        the gifts



                                                                                                                                                         $
                  Person to Whom You Gave the Gift


                                                                                                                                                         $


                  Number Street



                  City                           State ZIP Code


                  Persons relationship to you


                  Gifts with a total value of more than $600              Describe the gifts                                          Dates you gave     Value
                  per person                                                                                                          the gifts


                                                                                                                                                         $
                  Person to Whom You Gave the Gift


                                                                                                                                                         $



                  Number Street



                  City                            State ZIP Code     -


                  Person's relationship to you


     Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 6
Filed 09/13/19                                                                        Case 19-13894                                                                               Doc 1

    Debtor 1           ELAINE MICHELLE FLORES                                                                         Case number
                       First Name        Middle Name           Last Name




         Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

                No
          U     Yes. Fill in the details for each gift or contribution.

                                                                      Describe what you contributed                                             Date you        Value
                 Gifts or contributions to charities
                 that total more than $600                                                                                                      contributed




                Charity's Name




                Number Street




                City           State       ZIP Code




         11I                List Certain Losses


          Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
          disaster, or gambling?

           Uf   No
           U    Yes. Fill in the details.

                  Describe the property you lost and                       Describe any insurance coverage for the loss                         Date of your     Value of property
                  how the loss occurred                                                                                                         loss             lost
                                                                           Include the amount that insurance has paid. List pending tnsurance
                                                                           claims on line 33 of Schedule A/B: Property.




                        List Certain Payments or Transfers

           Within 1 year before you filed for bankruptcy, ala you or anyone eise acting on your uenaur pey or IrdIlII dIIy pIuptIy                              uJ

           you consulted about seeking bankruptcy or preparing a bankruptcy petition?
           Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

           66    No
           U     Yes. Fill in the details.

                                                                           Description and value of any property transferred                     Date payment or Amount of payment
                                                                                                                                                 transfer was
                                                                                                                                                 made
                  Person Who Was Paid



                     Number Street




                     City                       State   ZIP Code



                     Email or website address


                     Person Who Made the Payment, it Not You



      Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 7
Filed 09/13/19                                                                               Case 19-13894                                                                                  Doc 1

    Debtor    1        ELAINE MICHELLE FLORES                                                                             Case number
                           First Name       Middle Name              Last Name




                                                                             Description and value of any property transferred                   Date payment or    Amount of
                                                                                                                                                 transfer was made payment


                   Person Who Was Paid



                   Number Street

                                                                                                                                                                        $




                   Cily                          State    ZIP Code




                   Email or website address



                   Person Who Made the Payment, if Not You


             Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
             promised to help you deal with your creditors or to make payments to your creditors?
             Do not include any payment or transfer that you listed on line 16.

                  No
             U    Yes. Fill in the details.

                                                                                 Description and value of any property transferred                Date payment or       Amount of payment
                                                                                                                                                  transfer was
                                                                                                                                                  made
                   Person Who Was Paid



                   Number Street




                    City                          State   ZIP Code

             Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
             transferred in the ordinary course of your business or financial affairs?
             Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
             Do not include gifts and transfers that you have already listed on this statement.
                  No
              U   Yes. Fill in the details.

                                                                                 Description and value of property         Describe any property or payments received       Date transfer
                                                                                 transferred                               or debts paid in exchange                        was made

                   Person Who Received Transfer



                   Number          Street




                   City                           State   ZIP Code


                   Persons relationship to you


                   Person Who Received Transfer



                   Number          Street




     •             City                           Stale   ZIP Code

                    Persons relationship to you

         Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                              page 8
Filed 09/13/19                                                                          Case 19-13894                                                                               Doc 1

    Debtor 1          ELAINE MICHELLE FLORES                                                                       Case number
                      First Name       Middle Name           Last Name




         Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
         are a beneficiary? (These are often called asset-protection devices.)

                No
          U     Yes. Fill in the details.

                                                                     Description and value of the property transferred                                              Date transfer
                                                                                                                                                                    was made


                Name of trust




                     List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

          Within 1 year before you tiled for bankruptcy, were any tinanciai accounts or un&ruments new in your neme, or ror your                               ucriciut,

          closed, sold, moved, or transferred?
          include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
          brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

          56    No
          U     Yes. Fill in the details.

                                                                         Last   4   digits of account number   Type of account or       Date account was         Last balance before
                                                                                                               instrument               closed, sold, moved,     closing or transfer
                                                                                                                                        or transferred

                  Name of Financial Institution
                                                                         xxxX-_           -     -              U Checking                            $____________


                  Number      Street
                                                                                                               U savings
                                                                                                               U Money market
                                                                                                               U Brokerage
                                                      ZIP Code
                  City                       State
                                                                                                               U Other__________

                                                                         XXXX-_           -    -     -         U Checking
                  Name of Financial Institution
                                                                                                               U Savings
                  Number      Street                                                                           U Money market
                                                                                                               U Brokerage
                                                                                                               U Other__________
                  City                       State    ZIP Code


          Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
          securities, cash, or other valuables?
           19    No
           U    Yes. Fill in the details.
                                                                         Who else had access to it?                       Describe the contents                            Do you still
                                                                                                                                                                           have It?

                                                                                                                                                                            UNo
                                                                                                                                                                           :Uyes
                  Name of Financial Institution                          Name


                  Number Street                                          Number Street



                                                                         City          State      ZIP Code

                  City                        State   ZIP Code



     OffiCial Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                              page 9
Filed 09/13/19                                                                         Case 19-13894                                                                   Doc 1

    Debtor 1             ELAINE MICHELLE FLORES                                                                            Case number
                          First Name   Middle Name               Last Name




     22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
                 No
            U   Yes. Fill in the details.
                                                                         Who else has or had access to it?                      Describe the contents        Do you still
                                                                                                                                                             have it?

                                                                                                                                                                 No
                  Name of Storage Facility                               Name                                                                                 Uves


                  Number Street                                          Number Street


                                                                         City State ZIP Code


                  City                       State    ZIP Code



                             Identify Property You Hold or Control for Someone Else

            Do you hold or control any property that someone else owns? Include any property you borrowed trom, are storing for,
            or hold in trust for someone.
            Ud   No
            U    Yes. Fill in the details.
                                                                        Where is the property?                                  Describe the property    Value



                   Owners Name

                                                                       Number Street
                   Number Street



                                                                       City                           State     ZIP Code
                   City                       State    ZIP Code


                             Give Details About Environmental Information

      For the purpose of Part 10, the following definitions apply:
      its   Environmental law means any federal, state, or local Statute or regulation concerning pollution, contamination, releases of
            hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
            including statutes or regulations controlling the cleanup of these substances, wastes, or material.

      s     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
            utilize it or used to own, operate, or utilize it, including disposal sites.

      im    Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
            substance, hazardous material, pollutant, contaminant, or similar term.

      Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

            Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?


                  No
            U    Yes. Fill in the details.
                                                                         Governmental unit                           Environmental law, if you know it   Date of notice



                 -Name of site                                          Governmental unit


                  Number Street                                         Number Street


                                                                        City                   State ZIP Code



                  City                       State    ZIP Code




     OffiCial Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 10
Filed 09/13/19                                                                             Case 19-13894                                                                                               Doc 1

    Debtor 1        ELAINE MICHELLE FLORES                                                                                            Case number
                       First Name       Middle Name           Last Name




         Have you notified any governmental unit of any release of hazardous material?

          Rf No
          U    Yes. Fill in the details.
                                                                        Governmental unit                                     Environmental law, If you know it                       Date of notice



                Name of site                                            Governmental unit


                Number Street                                           Number Street



                                                                                                State ZIP Code


                City                         State     ZIP Code


         Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

               No
          U    Yes. Fill in the details.
                                                                                                                                                                                       Status of the
                                                                             Court or agency                                          Nature of the case
                                                                                                                                                                                       case

               Case title
                                                                             Court Name
                                                                                                                                                                                       U   Pending

                                                                                                                                                                                       U   On appeal

                                                                             Number Street                                                                                             U   Concluded


               Case number                                        - -
                                                                             City                      State       ZIP Code



     U flTh I.— Give Details About Your Business or Connections to Any Business

          Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
               U    A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
               U    A member of a limited liability company (LLC) or limited liability partnership (LLP)
               U    A partner in a partnership
               U    An officer, director, or managing executive of a corporation

               U    An owner of at least 5% of the voting or equity securities of a corporation

               No. None of the above applies. Go to Part 12.
          U    Yes. Check all that apply above and fill in the details below for each business.
                                                                             Describe the nature of the business                                     Employer Identification number
                                                                                                                                                     Do not include Social Security number or ITIN.
                 Business Name

                                                                                                                                                     EIN:           -



                 NumberStreet                                                        .............................................................
                                                                                       -
                                                                             Name of accountant or bookkeeper                                        Dates business existed


                                                                                                                                                     From                To
                 City                         State    ZIP Code

                                                                             Describe the nature of the business                                     Employer Identification number
                                                                                                        ..     .                  .
                                                                                                                                                     Do not include Social Security number or lTlN.
                 Business Name

                                                                                                                                                     EIN:__—                          ----
                 Number        Street
                                                                             Name of accountant or bookkeeper                                        Dates business existed


                                                                                                                                                     From                To
                 City                          State   ZIP Code          .




     Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                             page 11
Filed 09/13/19                                                                   Case 19-13894                                                                                 Doc 1

    Debtor 1       ELAINE MICHELLE FLORES                                                                       Case number
                        Fest Name   Middle Name           Last Name




                                                                                                                              Employer Identification number
                                                                      Describe the nature of the business
                                                                                                                              Do not include Social Security number or ITIN.

                 Business Name
                                                                                                                              EIN:__--------

                 Number Street                                        Name of accountant or bookkeeper                        Dates business existed



                                                                                                                              From                To
                 City                     State   ZIP Code




      28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
          institutions, creditors, or other parties.

          UNo
          U     Yes. Fill in the details below.

                                                                      Date issued




                  Name                                                MM/OD/YYYY



                  Number Street




                  City                    State    ZIP Code




                          Sign Below


               I have read the answers on this Statement of Financial Affairs and any attachments, anau aeciare unuer penairy or perjury tni we
               answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
               in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
               18 U.S.C. §§ 152, 1341, 1519, and 3571.




                     Debtor
                  SignaV                                                                Signature of Debtor 2



                  Date                                                                  Date

               Did you                            es to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

                   No
               Uves


               Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

               UNo
                  Yes. Name of person      KAREN ACORD                                                                 . Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                                         Declaration, and Signature (Official Form 119).




                                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 12
      Official Form 107
Filed 09/13/19                                                               Case 19-13894                                                                                Doc 1


     Debtor    1           ELAINE MICHELLE FLORES
                            First Name               Middle Name              Last Name
                                                                                                            56   1. There is no presumption of abuse.
     Debtor 2
     (Spouse, if filing)    First Name               Middle Name              Last Name                            The calculation to determine if a presumption of
                                                                                                                   abuse applies will be made under Chapter 7
     United States Bankruptcy Court for the: Eastern District of California                                        Means Test Calculation (Official Form 122A-2).

     Case number                                                                                                   The Means Test does not apply now because of
      (If known)                                                                                                   qualified military service but it could apply later.



                                                                                                             U   Check if this is an amended filing



    Official Form 122A-1
    Chapter 7 Statement of Your Current Monthly Income                                                                                                              12/15

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
    space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
    additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
    do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
    Abuse Under § 707(b) (2) (Official Form 122A-1Supp) with this form.

                       Calculate Your Current Monthly Income

          What is your marital and filing status? Check one only.
                   Not married. Fill out Column A, lines 2-11.
           U Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-1 1.
           U Married and your spouse is NOT filing with you. You and your spouse are:
                   U Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                   U Living separately or are legally separated. Fill out Column A, lines 2-1 1; do not fill out Column B. By checking this box, you declare
                           under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
                           spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).
           Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
           bankruptcy case. 11 U.S.C. § 101(1 OA). For example, if you are filing on September 15, the 6-month period would be March 1 through
           August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
           Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
           income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                              Column A             Column B
                                                                                                              Debtor I             Debtor2or
                                                                                                                                   non-filing spouse

           Your gross wages, salary, tips, bonuses, overtime, and commissions
           (before all payroll deductions).                                                                   $ 2,710.79            $

           Alimony and maintenance payments. Do not include payments from a spouse if                          $_0.00
           Column B is filled in.                                                                                                   $

          All amounts from any source which are regularly paid for household expenses
          of you or your dependents, including child support. Include regular contributions
          from an unmarried partner, members of your household, your dependents, parents,
          and roommates. Include regular contributions from a spouse only if Column B is not
          filled in. Do not include payments you listed on line 3
                                                                                                                       0_00
                                                                                                               $__________          $

           Net income from operating a business, profession,                Debtor I      Debtor 2
           or farm
           Gross receipts (before all deductions)                              $ 0.00
           Ordinary and necessary operating expenses                       - $ 0.00—
           Net monthly income from a business, profession, or farm             $ 0.00      $______             $_________           $

           Net income from rental and other real property                   Debto6l00 Debtor 2
           Gross receipts (before all deductions)                                    $___
           Ordinary and necessary operating expenses                        —s__0.00—s____
                                                                                                  Copy
           Net monthly income from rental or other real property               $ 0.00      $_____ here4        $_0.00                $___
           Interest, dividends, and royalties                                                                  $_0.00


     Official Form 122A-1                                Chapter 7 Statement of Your Current Monthly Income                                                   page 1
Filed 09/13/19                                                                                        Case 19-13894                                                                                    Doc 1

    Debtor 1            ELAINE MICHELLE FLORES
                                                                            Last Name
                                                                                                                                Case number      (if   known)______________
                        First Name            Middle Name



                                                                                                                                   Column A                     Column. B
                                                                                                                                   Debtor I                     Debtor 2 or
                                                                                                                                                                non-filing spouse

         Unemployment compensation                                                                                                    $            0.00             $__________
          Do not enter the amount if you contend that the amount received was a benefit
          under the Social Security Act. Instead, list it here . ...............................           +
                                                                        ..................... .....
               Foryou........................................................                         $    0.00
               Foryour spouse...................................................................$______________

          Pension or retirement income. Do not include any amount received that was a
          benefit under the Social Security Act.                                                                                      $_0.00                        $___________
          Income from all other sources not listed above. Specify the source and amount.
          Do not include any benefits received under the Social Security Act or payments received
          as a victim of a war crime, a crime against humanity, or international or domestic
          terrorism. If necessary, list other sources on a separate page and put the total below.

                                                                                                                                      $                0.00
                                                                                                                                      $                0.00

           Total amounts from separate pages, if any.                                                                              +s                  0.00

          Calculate your total current monthly income. Add lines 2 through 10 for each
          column. Then add the total for Column A to the total for Column B.
                                                                                                                                                              1+1
                                                                                                                                                                       IIIIH                  2,710.79
                                                                                                                                                                                          Total current
                                                                                                                                                                                          monthly income

                        Determine Whether the Means Test Applies to You

      12. Calculate your current monthly income for the year. Follow these steps:
                     Copy your total current monthly income from line 11. ............................ ...................................................... Copy line 11 here+         $_2,710.79        1
                      Multiply by 12 (the number of months in a year).                                                                                                                   x 12
                     The result is your annual income for this part of the form.                                                                                                12b.   [$32529.48

      13. Calculate the median family income that applies to you. Follow these steps:

           Fill in the state in which you live.                                                       IA

           Fill in the number of people in your household.                                            1
           Fill in the median family income for your state and size of household. ........................................................................ ..................... 13.     $_56,580.00
           To find a list of applicable median income amounts, go online using the link specified in the separate
           instructions for this form. This list may also be available at the bankruptcy clerk's office.

      14. How do the lines compare?

                   N      Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                          Go to Part 3.

                   U Line 1 2b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                          Go to Part 3 and fill out Form 122A-2.

                          Sign Below

                         By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct


                         x
                              Signature of Debtor 1                /                                                           Signature of Debtor 2


                              Date         CV/ahf                                                                              Date
                                                                                                                                      MM/ DO /YYYY
                                      MM IDD PrYYYY


                               If you checked line 1 4a, do NOT fill out or file Form 1 22A-2.

                               If you checked line 14b, fill out Form 122A-2 and file it with this form.



      Official Form 122A-1                                               Chapter 7 Statement of Your Current Monthly Income                                                                   page 2
Filed 09/13/19                                                                  Case 19-13894                                                                     Doc 1


   Debtor 1           ELAINE MICHELLE FLORES
                       First Name                  Middle Name              Last Name


   Debtor 2            ______
   (Spouse, if filing) First Name                  Middle Name              Last Name


   United States Bankruptcy Court for the: Eastern District of California
                                                                                                                                               U    Check if this is an
   Case number
   (if known)
                                                                                                                                                    amended filing




     Official Form 108
     Statement of Intention for Individuals Filing Under Chapter 7                                                                                             12/15


      If you are an individual filing under chapter 7, you must fill out this form if:
      • creditors have claims secured by your property, or
      • you have leased personal property and the lease has not expired.
      You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
      whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
      If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
      Both debtors must sign and date the form.
      Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
      write your name and case number (if known).

      Ufl                List Your Creditors Who Have Secured Claims

        1. For any creditors that you listed in Part I of Schedule D: Creditors Who Have Claims Secured by Property (Official Form I 06D), fill in the
            information below.

                Identify the creditor and the property that is collateral               What do you intend to do with the property that   Did you claim the property
                                                                                        secures a debt?                                   as exempt on Schedule C?


                Creditor's                                                              U Surrender the property.                         U    No
                name:
                                                                                        U Retain the property and redeem it.              U    Yes
                Description of                                                          U Retain the property and enter into a
                property
                                                                                               Reaffirmation Agreement.
                securing debt:
                                                                                        U      Retain the property and [explain]:




                Creditor's                                                              U Surrender the property.                         U No
                n!me:               .................................                                                                     U Yes
                                                                                        U Retain the property and redeem it.
                Description of                                                          U Retain the property and enter into a
                property                                                                       Reaffirmation Agreement.
                securing debt:
                                                                                        U      Retain the property and [explain].



                Creditor's                                                              U      Surrender the property.                     U   No
                name:
                                                                                        U      Retain the property and redeem it.          U   Yes
                Description of                                                                 Retain the property and enter into a
                property
                                                                                               Reaffirmation Agreement.
                securing debt:
                                                                                        U      Retain the property and [explain]:



                Creditor's                                                              U      Surrender the property.                     U   No
                name:
                                                                                        U      Retain the property and redeem it.          U   Yes
                Description of                                                          r—m
                                                                                         ..i   Retain the property and enter into a
                property                                                                       Reaffirmation Agreement.
                securing debt:
                                                                                         U     Retain the property and [explain]:




                                                        Statement of Intention for Individuals Filing Under Chapter 7                                 page 1
        Official Form 108
Filed 09/13/19                                                           Case 19-13894                                                                    Doc 1
    Debtorl          ELAINE MICHELLE FLORES                                                         Case number   (If
                     First Name          Middle Name     Last Name




    •1               List Your Unexpired Personal Property Leases

      For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
      fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
      ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

              Describe your unexpired personal property leases                                                          Will the lease be assumed?

          Lessor's name:                                                                                                U   No

                                                                                                                        UYes
          Description of leased
          property:


          Lessor's name:                                                                                                U   No

                                                                                                                        UVes
          Description of leased
          property:


          Lessor's name:                                                                                                UNo

          Description of leased                                                                                         U Yes
          property:



          Lessor's name:                                                                                                UN0

                                                                                                                        U   Yes
          Description of leased
          property:



          Lessor's name:                                                                                                    No

                                                                                                                        U   Yes
          Description of leased
          property:


          Lessor's name:                                                                                                UNo

                                                                                                                        U   Yes
          Description of leased
          property:



          Lessor's name:                                                                                                UNo

                                                                                                                        U   Yes
          Description of leased
          property:




                      Sign Below



         Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
         personal property that is subject to an unexpired lease.



       X(/                                                            x__________

          Signature of Debtor 1                                           Signature of Debtor 2
                                             /

          Date                                                             Date
                  MM! ittD        I /c'YYY                                        MM! DO I   YYYY




    Official Form 108                                  Statement of Intention for Individuals Filing Under Chapter 7                      page 2
Filed 09/13/19                                                                Case 19-13894                                                                     Doc 1


     Debtor 1           ELAINE MICHELLE FLORES
                         First Name                   Middle Name             Last Name

     Debtor 2
     (Spouse, if filing) First Name                   Middle Name             Last Name


     United States Bankruptcy Court for the: Eastern District of California


     Case number                                                              Chapter
      (If known)




    Official Form 119
    Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                                                                        12/15

    Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
    case. If more than one bankruptcy petition preparer helps with the documents, each must sign in Part 2. A bankruptcy petition preparer who
    does not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined,
    imprisoned, or both. 11 U.S.C. § 110; 18 U.S.C. § 156.




    •1L               Notice to Debtor



     Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
     filing or accept any compensation. A signed copy of this form must be filed with any document prepared.


            Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:


            In     whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);

            s whether filing a case under chapter 7, 11 12, or 13 is appropriate;

            s whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;

            r whether you will be able to keep your home, car, or other property after filing a case under the Bankruptcy Code;

            13     what tax consequences may arise because a case is filed under the Bankruptcy Code;

             s whether any tax claims may be discharged;

            in whether you may or should promise torepay debts to a creditor or enter into a reaffirmation agreement;

            s how to characterize the nature of your interests in property or your debts; or

            Ri     what procedures and rights apply in a bankruptcy case.




              The bankruptcy petition preparer             KAREN L. ACORD                                                               has notified me of
                                                           Name
              any maximum allowable fee before preparing any document for filing or accepting any fee.




                                                                                                                Date__
                                                                                                                 MMDD/ Y




                                                                                                                Date
                 Signature of Debtor 2 acknowledging receipt of this notice                                            MM I DD I VYVY




    Official Form 119                                    Bankruptcy Petition Preparer's Notice, Declaration, and Signature                             page 1
Filed 09/13/19                                                                      Case 19-13894                                                                                       Doc 1

   Debtor   1       ELAINE MICHELLE FLORES                                                                          Case number
                     First Name            Middle Name        Last Name




   uirI             Declaration and Signature of the Bankruptcy Petition Preparer



     Under penalty of perjury, I declare that:
     19 I am a bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;

        I or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
        Prepareras required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and

     n if rules or guidelines are established according to ii U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
         preparers may charge, I or my firm notified the debtor of the maximum amount before preparing any document for filing or before
        accepting any fee from the debtor.

            KAREN L. ACORD
        Printed name                                        Title, if any                        Firm name, if it applies

            21523 20TH AVE.
        Number                    Street

            STRATFORD                                    CA           93266                      (559) 308-0981
        City                                                State           ZIP Code             Contact phone


        I or my firm prepared the documents checked below and the completed declaration is made a part of each document that I check:
            (Check al/that apply.)

            Gd Voluntary Petition (Form 101)                                    Schedule I (Form 1061)                            LI   Chapter 11 Statement of Your Current Monthly
                                                                                                                                       Income (Form 1228)
            66 Statement About Your Social Security Numbers                     Schedule J (Form 106J)
                 (Form 121)                                                                                                       Li   Chapter 13 Statement of Your Current Monthly
                                                                                Declaration About an Individual Debtor's               Income and Calculation of Commitment Period
                 Summary of Your Assets and Liabilities and                     Schedules (Form 106Dec)                                (Form 122C.1)
                 Certain Statistical Information (Form 106Sum)
                                                                                Statement of Financial Affairs (Form 107)         LI   Chapter 13 Calculation of Your Disposable
            Gd   Schedule A/B (Form 106A/B)                                                                                            Income (Form 122C-2)
                                                                                Statement of Intention for Individuals Filing
                 Schedule C (Form 106C)                                         Under Chapter 7 (Form 108)                        56   Application to Pay Filing Fee in Installments
                                                                                                                                       (Form 103A)
                 Schedule D (Form 106D)                                         Chapter 7 Statement of Your Current
                                                                                Monthly Income (Form 122A-1)                      Li   Application to Have Chapter 7 Filing Fee
                 Schedule ElF (Form 106EIF)                                                                                            Waived (Form 1 03B)
                                                                            U   Statement of Exemption from Presumption
                 Schedule G (Form 106G)                                         of Abuse Under § 707(b)(2)                             A list of names and addresses of all creditors
                                                                                (Form 122A-lSupp)                                      (creditor or mailing matrix)
                 Schedule H (Form 106H)
                                                                            U   Chapter 7 Means Test Calculation                  U    Other
                                                                                (Form 122A-2)


            Bankruptcy petition preparers must sign and give their Social Security numbers. If more than one bankruptcy petition preparer prepared the documents
            to which this declaration applies, the signature and Social Security number of each preparer must be provided. 11 U.S.C. § 110.




                                                                                                       XXX-XX-XXXX                                     Date
            Signature of banKniy petition Fpa(or officer,                                           Social Security number of person who signed               MMIDD YYYV
            person, or partnej/


            KAREN L. ACORD
            Drinted name


                                                                                                                                                       Date
            Signature of bankruptcy petition preparer or officer, principal, responsible            Social Security number of person who signed               MM/ OD I YYYY
            person, or partner



            Printed name




    Official Form 119                                            Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                            page 2
Filed 09/13/19                                                                   Case 19-13894                                                           Doc 1
           B2800 (Form 2800) (12/15)


                                                        United States Bankruptcy Court
                                                EASTERN                               District Of          CALIFORNIA


           in re                                              ç                                                                  Case No.
                                     Debtor
                                                                                                                                 Chapter    7

                       DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
              [Must be filed with the petition ifa bankruptcy petition preparer prepares the petition. 11 U.s. C. § 110(h)(2).]

                        Under 11 U.S.C. § 110(h), I declare under penalty of perjury that I am not an attorney or employee of an
                        attorney, that I prepared or caused to be prepared one or more documents for filing by the above-named
                        debtor(s) in connection with this bankruptcy case, and that compensation paid to me within one year before
                        the filing of the bankruptcy petition, or agreed to be paid to me, for services rendered on behalf of the
                        debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

           For document preparation services I have agreed to accept ...............................                             $125.00

           Prior to the filing of this statement I have received .............................................                   $_125 . 00

           BalanceDue.........................................................................................................

                        1 have prepared or caused to be prepared the following documents (itemize):
                                              CHAPTER 7 BANKRUPTCY PETITION
           and provided the following services (itemize):

                       The source of the compensation paid to me was:
                       X Debtor                               Other (specify)

                        The source of compensation to be paid to me is:
                           Debtor                              Other (specify)

                        The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation
                        of the petition filed by the debtor(s) in this bankruptcy case.

                        To my knowledge no other person has prepared for compensation a document for filing in connection with
                        this bankruptcy case except as listed below:

           NAME                                                               SOCIAL SECURITY NUMBER




                           i ature
                                                                               XXX-XX-XXXX
                                                                        - Social Security number of bankruptcy
                                                                                                                                                1)0 JI
                                                                                                                                                  D te

                        N L. ACORD                                )                       AVE STRATFORD, CA 93266
            Printed name and title, if any, of                                Address
            Bankruptcy Petition Preparer


            * If the bankruptcy petition preparer is not an individual, state the Social Security number of the officer, principal,
            responsible person or partner of the bankruptcy petition preparer. (Required by 11 U.S.C. § 110).

           A bankruptcy petition preparer's failure to comply with the provisions of title 11 and the Federal Rules of
           Bankruptcy Procedure may result infines or imprisonment or both. 11 U.S.C. § 110; 18 U.S.0 § 156.
